 

Green Brick Partners, Inc. 8-K [grbk-8k_121515.htm]

Exhibit 10.1 

EXECUTION VERSION

 

 

 

U.S. $40,000,000

CREDIT AGREEMENT

Dated as of December 15, 2015

among

GREEN BRICK PARTNERS, INC.
as Borrower

and

THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders

and

CITIBANK, N.A.
as Administrative Agent

and

CITIGROUP GLOBAL MARKETS INC.
as Sole Lead Arranger and Bookrunner

 

 

 

 

 

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods
27 SECTION 1.03. Accounting Terms 27 SECTION 1.04. Terms Generally 27

ARTICLE II

Amounts and Terms of the Advances and Letters of Credit

SECTION 2.01. The Revolving Credit Advances 27 SECTION 2.02. Making the
Revolving Credit Advances 28 SECTION 2.03. [Reserved] 29 SECTION 2.04. Fees 29
SECTION 2.05. Termination or Reduction of the Commitments 30 SECTION 2.06.
Repayment of Revolving Credit Advances 30 SECTION 2.07. Interest on Revolving
Credit Advances 30 SECTION 2.08. Interest Rate Determination 31 SECTION 2.09.
Optional Conversion of Revolving Credit Advances 32 SECTION 2.10. Prepayments of
Revolving Credit Advances 32 SECTION 2.11. Increased Costs 33 SECTION 2.12.
Illegality 34 SECTION 2.13. Payments and Computations 34 SECTION 2.14. Taxes 36
SECTION 2.15. Sharing of Payments, Etc 40 SECTION 2.16. Evidence of Debt 40
SECTION 2.17. Use of Proceeds 41 SECTION 2.18. Mitigation Obligations;
Replacement of Lenders 41 SECTION 2.19. [Reserved] 42 SECTION 2.20. Defaulting
Lenders 42 SECTION 2.21. Increase in the Aggregate Revolving Credit Commitments
44 SECTION 2.22. Extension of Termination Date 45

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01. Conditions Precedent to Initial Extension of Credit 46 SECTION
3.02. Conditions Precedent to Each Revolving Credit Borrowing 47

 

i 

 

 

ARTICLE IV

Representations and Warranties

SECTION 4.01. Financial Statements 48 SECTION 4.02. No Material Adverse Change
48 SECTION 4.03. Organization, Powers and Capital Stock 48 SECTION 4.04.
Authorization and Validity of This Agreement; Consents, Etc 49 SECTION 4.05.
Compliance with Laws and Other Requirements 50 SECTION 4.06. Litigation 50
SECTION 4.07. Title to Properties 50 SECTION 4.08. Tax Liability 51 SECTION
4.09. Regulations U and X; Investment Company Act 51 SECTION 4.10. ERISA
Compliance 51 SECTION 4.11. Subsidiaries; Joint Ventures 52 SECTION 4.12.
Environmental Compliance 52 SECTION 4.13. No Misrepresentation 52 SECTION 4.14.
Solvent 52 SECTION 4.15. Insurance 53 SECTION 4.16. [Reserved] 53 SECTION 4.17.
Intellectual Property; Licenses, Etc 53 SECTION 4.18. Anti-Corruption Laws;
Anti-Terrorism Laws and Sanctions 53

ARTICLE V

Affirmative Covenants of the Borrower

SECTION 5.01. Reporting Requirements 53 SECTION 5.02. Payment of Taxes and Other
Potential Liens 55 SECTION 5.03. Preservation of Existence 55 SECTION 5.04.
Maintenance of Properties 56 SECTION 5.05. Maintaining Records; Access to
Premises and Books 56 SECTION 5.06. Notices 57 SECTION 5.07. Addition and
Removal of Guarantors 57 SECTION 5.08. Compliance with Laws and Other
Requirements 58 SECTION 5.09. Use of Proceeds 58

ARTICLE VI

Negative Covenants of the Borrower

SECTION 6.01. Financial Condition Covenants 58 SECTION 6.02. Liens and
Encumbrances 59 SECTION 6.03. Subsidiary Indebtedness 59 SECTION 6.04.
Limitation on Fundamental Changes; Asset Sales 60 SECTION 6.05. Permitted
Investments 61 SECTION 6.06. No Margin Stock 62

 

ii 

 

 

 

SECTION 6.07. Burdensome Agreements 62 SECTION 6.08. Prepayment of Indebtedness
63 SECTION 6.09. Transactions with Affiliates 63 SECTION 6.10. Anti Corruption
Laws; Anti-Terrorism Laws; Sanctions 63 SECTION 6.11. Restricted Payments 64

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default 64 SECTION 7.02. [Reserved] 66

ARTICLE VIII

The Agent

SECTION 8.01. Authorization and Authority 66 SECTION 8.02. Rights as a Lender 67
SECTION 8.03. Duties of Agent; Exculpatory Provisions 67 SECTION 8.04. Reliance
by Agent 68 SECTION 8.05. Delegation of Duties 68 SECTION 8.06. Resignation of
Agent 69 SECTION 8.07. Non-Reliance on Agent and Other Lenders 70 SECTION 8.08.
No Other Duties, Etc 70 SECTION 8.09. Releases of Guaranties 70

ARTICLE IX

Miscellaneous

SECTION 9.01. Amendments, Etc 70 SECTION 9.02. Notices, Etc 71 SECTION 9.03. No
Waiver; Remedies 73 SECTION 9.04. Costs and Expenses 73 SECTION 9.05. Right of
Set-off 75 SECTION 9.06. Binding Effect 76 SECTION 9.07. Assignments and
Participations 76 SECTION 9.08. Confidentiality 80 SECTION 9.09. Governing Law
80 SECTION 9.10. Execution in Counterparts 81 SECTION 9.11. Jurisdiction, Etc 81
SECTION 9.12. Patriot Act Notice 81 SECTION 9.13. Other Relationships; No
Fiduciary Duty 82 SECTION 9.14. Waiver of Jury Trial 82

 

 

iii 

 

 

Schedules     Schedule I - Commitments Schedule II - Existing Liens Schedule
4.11(a) - Subsidiaries Schedule 4.11(b) - Significant Subsidiaries/Guarantors
Schedule 6.03(b) - Existing Subsidiary Indebtedness Schedule 6.05(g) - Existing
Investments       Exhibits     Exhibit A  - Form of Note Exhibit B  - Form of
Notice of Revolving Credit Borrowing Exhibit C  - Form of Assignment and
Assumption Exhibit D  - Form of Borrowing Base Certificate Exhibit E  - Form of
Compliance Certificate Exhibit F  - Form of Guaranty Exhibit G  - [Reserved]
Exhibit H  - Form of New Lender Supplement Exhibit I  - Form of Tax Compliance
Certificates

 

 

iv 

 

 

CREDIT AGREEMENT dated as of December 15, 2015 among GREEN BRICK PARTNERS, INC.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders (the “Initial Lenders”) listed on Schedule I hereto,
and CITIBANK, N.A. (“Citibank”), as agent (the “Agent”) for the Lenders (as
hereinafter defined).

NOW, THEREFORE, it is agreed as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01.

Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, any Person (a) that directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control with such Person, or (b) that directly, or indirectly
through one or more intermediaries, owns beneficially or of record 10% or more
of the Voting Stock of such Person.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan Syndications or such other
account of the Agent as is designated in writing from time to time by the Agent
to the Borrower and the Lenders for such purpose.

“Anniversary Date” has the meaning specified in Section 2.22(a).

“Annualized Consolidated Interest Incurred” means, as of any date of
determination,

(a)

if the most recent fiscal quarter for which the Borrower has filed financial
statements with the SEC is the fiscal quarter ended December 31, 2015, the
product of Consolidated Interest Incurred for that fiscal quarter multiplied by
four;

(b)

if the most recent fiscal quarter for which the Borrower has filed financial
statements with the SEC is the fiscal quarter ended March 31, 2016, the product
of Consolidated Interest Incurred for the most recent two fiscal quarters
multiplied by two;

 

 

 

 

(c)

if the most recent fiscal quarter for which the Borrower has filed financial
statements with the SEC is the fiscal quarter ended June 30, 2016, the product
of Consolidated Interest Incurred for the most recent three fiscal quarters
multiplied by four-thirds; and

(d)

if the most recent fiscal quarter for which the Borrower has filed financial
statements with the SEC is any fiscal quarter subsequent to June 30, 2016, the
aggregate amount of Consolidated Interest Incurred for the most recent four
consecutive fiscal quarters ending on the last day of the most recent fiscal
quarter for which financial statements have been filed with the SEC.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Anti-Terrorism Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to any Obligor or any of its respective Subsidiaries
from time to time concerning or relating to terrorism or money laundering,
including the Patriot Act and the Anti-Terrorism Order.

“Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Approved Fund” means any entity that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Citigroup Global Markets Inc.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Authorized Financial Officer” means any of the chief financial officer, chief
accounting officer, treasurer, assistant treasurer or controller of the
Borrower.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)

the rate of interest announced publicly by Citibank in New York, New York, from
time to time, as Citibank’s base rate;

 

2 

 

 

(b)

½ of one percent per annum above the Federal Funds Rate; and

(c)

the ICE Benchmark Administration Settlement Rate (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available)
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day); provided that if One Month
LIBOR shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).

“Book Value” means, with respect to any asset, the net book value thereof as
included in the Borrower’s most recent Consolidated financial statements
delivered pursuant to Section 5.01.

“Borrowing Base” means, as of any date, an amount equal to the sum (without
duplication) of the following assets of the Borrower and its Consolidated
Subsidiaries (but only to the extent that such assets are not subject to (i) any
Liens securing Non-Recourse Indebtedness, Inwood Indebtedness or Indebtedness
incurred pursuant to Section 6.03(i) or (ii) any other Lien that is not a
Permitted Lien):

(a)

100% of Unrestricted Cash to the extent it exceeds $15,000,000; plus

(b)

subject to the limitations set forth below, 85% of the book value of Model
Units; plus

(c)

85% of the book value of Construction in Progress; plus

(d)

85% of the book value of Sold Completed Units; plus

(e)

subject to the limitations set forth below and in Section 6.01(d), 85% of the
book value of Speculative Units; plus

(f)

65% of the book value of Finished Lots; plus

(g)

subject to the limitations set forth below, 65% of the book value of Land Under
Development; plus

(h)

subject to the limitations set forth below, 50% of the book value of Entitled
Land.

 

3 

 

 

Notwithstanding the foregoing:

(i)

the advance rate for Speculative Units shall decrease to (A) 65% for any Unit
that has been a Speculative Unit for 180 days or more, but less than 360 days
and (B) 25% for any Unit that has been a Speculative Unit for 360 days or more;

(ii)

the advance rate for Model Units shall decrease to 0% for any Unit that has been
a Model Unit for 180 days or more following the sale of the last production Unit
in the applicable project relating to such Model Unit;

(iii)

the Borrowing Base shall not include any book value of Entitled Land to the
extent that the inclusion thereof would cause Entitled Land to exceed 25% of the
total Borrowing Base; and.

(iv)

the Borrowing Base shall not include any book value of Land Under Development or
Entitled Land to the extent that the inclusion thereof would cause Land Under
Development and Entitled Land to exceed 50% of the total Borrowing Base.

“Borrowing Base Availability” means, on any date, the lesser of (a) the
Revolving Credit Commitments as of such date and (b) the Borrowing Base, as set
forth in the most recently delivered Borrowing Base Certificate on or prior to
such date minus Borrowing Base Debt as of such date.

“Borrowing Base Certificate” means a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit D.

“Borrowing Base Debt” means, as of the date of determination, Consolidated Debt
outstanding at such time minus (a) Subordinated Debt outstanding at such time
maturing more than one year after such date of determination (b) Non-Recourse
Indebtedness and (c) Inwood Indebtedness in an amount equal to the lesser of (i)
the aggregate principal amount of such Indebtedness and (ii) the Book Value of
the assets securing such Indebtedness.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of any Person, including any preferred stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

4 

 

 

“Capitalized Lease Obligations” means any obligations under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.

“Cash Equivalents” means (i) short-term obligations of, or fully guaranteed by,
the United States, (ii) commercial paper rated A-1 or better by S&P or P-1 or
better by Moody’s, (iii) demand deposit accounts maintained in the ordinary
course of business, (iv) short term certificates of deposit and time deposits,
which mature within ninety (90) days from the date of issuance and which are
maintained with a Lender, a domestic commercial bank having capital and surplus
in excess of $100,000,000, or are fully insured by the FDIC, and (v) money
market funds substantially all the assets of which are described in the
preceding clauses.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Capital Stock representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by a
vote of a majority of the directors so nominated.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competitor” means any Person that is itself, or is owned or Controlled by a
Person that is, (a) a Homebuilder or (b) engaged primarily in the business of
investing in distressed real estate and that is not a banking institution, life
insurance company or other similar financial institution that ordinarily is
engaged in the business of making real estate loans in the ordinary course of
business.

 

5 

 

 

“Completed Unit” means a Unit as to which either (or both) of the following has
occurred: (a) a notice of completion has been filed or recorded in the
appropriate real estate records or (b) all necessary construction has been
completed in order to obtain a certificate of occupancy (whether or not such
certificate of occupancy has actually been obtained), or if a notice of
completion or certificate of occupancy is not required to be provided to, or
issued by, the applicable jurisdiction, respectively, the Unit is otherwise
ready for occupancy in accordance with applicable law.

“Compliance Certificate” means a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means, at any date, without duplication (a) all funded debt
of the Borrower and its Subsidiaries determined on a consolidated basis; plus
(b) funded debt of joint ventures that are Subsidiaries to the extent there is
recourse to the Borrower or any Subsidiary; plus (c) the sum of all
reimbursement obligations with respect to drawn letters of credit (excluding any
portion of the actual or potential reimbursement obligations that are secured by
cash collateral) and, without duplication, the maximum amount available to be
drawn under all undrawn Financial Letters of Credit (excluding any portion of
the actual or potential reimbursement obligations that are secured by cash
collateral), in each case issued for the account of, or guaranteed by, the
Borrower or any of its Subsidiaries plus (d) all guarantees of the Borrower or
its Subsidiaries of funded debt of third parties; provided, however, except as
provided above in this definition with respect to Financial Letters of Credit,
in the case of any Contingent Obligation only amounts due and payable at the
time of determination will be included in the calculation of Consolidated Debt;
and plus (e) all Hedging Obligations of the Borrower and its Subsidiaries
(measured at the Hedge Agreement Termination Value); excluding, in each case,
Indebtedness of a the Borrower to a Subsidiary or of a Subsidiary to the
Borrower or another Subsidiary, but, for the avoidance of doubt, Consolidated
Debt will not include Capitalized Lease Obligations or liabilities relating to
real estate not owned as determined under GAAP.

“Consolidated EBITDA” means, for any period, (a) the Consolidated Net Income,
plus cash distributions received by the Borrower from any Subsidiaries not
otherwise included in the determination of such Consolidated Net Income plus (b)
to the extent deducted from revenues in determining Consolidated Net Income:
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) non-cash (including
impairment) charges, (vi) extraordinary losses, and (vii) loss on early
extinguishment of indebtedness, minus (c) to the extent added to revenues in
determining Consolidated Net Income, non-cash gains and extraordinary gains
(including for the avoidance of doubt, gains relating to the release of any tax
valuation asset reserves and gains on early extinguishment of indebtedness).

 

6 

 

 

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense and capitalized interest and other charges amortized to cost of sales of
the Borrower and its Subsidiaries for such period, determined on a Consolidated
basis.

“Consolidated Interest Incurred” means, for any period, the aggregate amount
(without duplication and determined in each case in accordance with GAAP) of
interest (excluding interest of the Borrower to any Subsidiary or of any
Subsidiary to the Borrower or any other Subsidiary) incurred, whether such
interest was expensed or capitalized, paid, accrued or scheduled to be paid or
accrued during such period by the Borrower and its Subsidiaries during such
period, including (a) the interest portion of all deferred payment obligations,
and (b) all commissions, discounts, and other fees and charges (excluding
premiums) owed with respect to bankers’ acceptances and letter of credit
financings (including, without limitation, letter of credit fees) and Hedging
Obligations, in each case to the extent attributable to such period. For
purposes of this definition, interest on Capital Leases shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capital Leases in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss)
attributable to the Borrower for such period, determined on a Consolidated basis
(for the avoidance of doubt, after net income attributable to noncontrolling
interests).

“Consolidated Tangible Net Worth” means, at any date, the Consolidated
stockholders equity, less Intangible Assets, of the Borrower on a Consolidated
basis (after noncontrolling interests), all determined as of such date.

“Construction in Progress” means Finished Lots (a) for which a final subdivision
map has been recorded and (b) upon which construction has commenced, as
evidenced by the commencement of excavation for foundations, but has not been
completed.

“Contingent Obligation” means, any agreement, undertaking or arrangement by
which such Person assumes, guarantees, endorses, contingently agrees to purchase
or provide funds for the payment of, or otherwise becomes or is contingently
liable upon, the monetary obligation or monetary liability of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person, or otherwise assures any creditor of such other
Person against loss, including, without limitation, any comfort letter,
operating agreement, take-or-pay contract, “put” agreement or other similar
arrangement.

“Contractual Obligation” means, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound.

 

7 

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.20(b), any Lender
that (a) has failed to (i) fund all or any portion of its Revolving Credit
Advances within two Business Days of the date such Revolving Credit Advances
were required to be funded hereunder unless such Lender notifies the Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower and the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Revolving Credit Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

8 

 

 

“Dollars” and the “$” sign each means lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office or Affiliate of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied, which date is December 15, 2015.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Eligible Institution approved by (i) the Agent and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such consent not to
be unreasonably withheld or delayed; provided that it shall not be deemed
unreasonable for the Borrower to withhold consent to any assignment that
subjects the Borrower to any tax withholding requirement) or (d) any other
Person (other than a natural Person) approved by (i) the Agent and (ii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval to be in their sole discretion), it being understood that neither the
Borrower nor any Affiliate of the Borrower shall be an Eligible Assignee.

“Eligible Institution” means a commercial bank or other financial institution
that has (or, in the case of a bank or financial institution that is a
Subsidiary, such bank’s or financial institution’s parent has) (a) a rating of
its senior debt obligations of not less than Baa1 by Moody’s or BBB+ by S&P and
(b) total assets in excess of $10,000,000,000.

“Entitled Land” means land where all requisite zoning requirements and land use
requirements have been satisfied, and all requisite approvals have been obtained
(on a final and unconditional basis) from all applicable Governmental
Authorities (other than approvals which are simply ministerial and
non-discretionary in nature), in order to develop the land as a residential
housing project and construct Units thereon.

“Environmental Law” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

9 

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office or Affiliate of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum equal to the ICE Benchmark Administration Settlement Rate (or the
successor thereto if the ICE Benchmark Administration is no longer making such
rates available) applicable to Dollars (rounded upward to the next 1/100th of 1%
per annum) appearing on Reuters LIBOR01 Page (or any successor page) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period. Notwithstanding the foregoing, if the Eurodollar Rate would
otherwise be less than zero, such Eurodollar Rate shall instead be deemed for
all purposes of this Agreement to be zero.

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

 

10 

 

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Revolving Credit Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances is determined) having a term equal to
such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (including any Texas margin Taxes), and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Revolving Credit Advance or Revolving Credit Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
Revolving Credit Advance or Revolving Credit Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Extending Lender” has the meaning specified in Section 2.22(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation adopted pursuant to such
published intergovernmental agreements.

 

11 

 

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it; provided, that at any time when the Federal
Funds Rate would otherwise be less than zero, the Federal Funds Rate shall
instead be deemed for all purposes of this Agreement to be zero.

“Financial Letter of Credit” means a letter of credit that is not a Performance
Letter of Credit.

“Finished Lots” means lots of Entitled Land as to which (a) a final subdivision
map has been recorded; (b) all major off-site construction and infrastructure
has been completed to local governmental requirements; (c) utilities have been
installed to local government requirements; and (d) building permits may be
pulled and construction commenced without the satisfaction of any further
material conditions.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States as in
effect at the time any determination is made or financial statement is required
hereunder as promulgated by the American Institute of Certified Public
Accountants, the Accounting Principles Board, the Financial Accounting Standards
Board or any other body existing from time to time that is authorized to
establish or interpret such principles, applied on a consistent basis throughout
any applicable period, subject to any change required by a change in GAAP;
provided, however, that if any change in generally accepted accounting
principles from those applied in preparing the audited financial statements
referred to in Section 4.01 affects the calculation of any financial covenant
contained herein, (i) the Borrower, the Lenders and the Agent hereby agree to
make such amendments hereto to the effect that each such financial covenant is
not more or less restrictive than such covenant as in effect on the date hereof
using generally accepted accounting principles consistent with those reflected
in such financial statements, and (ii) pending the effectiveness of such
amendment, the Borrower shall not be in Default hereunder if, solely as a result
of such change in generally accepted accounting principles, the Borrower is not
in compliance with any financial covenant contained herein; provided, further,
that whether a lease constitutes a capital lease or an operating lease shall be
determined based on GAAP as in effect on the date hereof, notwithstanding any
modification or interpretative change thereto after the date hereof (including
without giving effect to any treatment of leases under Accounting Standards
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect)).

 

12 

 

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guaranty” means the Guaranty to be executed and delivered by each Guarantor,
substantially in the form of Exhibit F.

“Guarantors” means (a) each Significant Subsidiary of the Borrower indicated on
Schedule 4.11(b) and (b) any Significant Subsidiary that hereafter guarantees
the Obligations, subject, in the case of either (a) or (b), to release of an
entity as a guarantor as provided in Section 5.07.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, and all other substances or wastes regulated pursuant
to any Environmental Law.

“Hedge Agreement Termination Value” means, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Obligations, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Obligations (which
may include a Lender or any Affiliate of a Lender).

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transaction,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

“Homebuilder” means any Person that is listed on the most recent Builder 100
list published by Builder magazine, ranked by revenues or closings (or if such
list is no longer published, identified in such other published list or through
such other means as is mutually agreed by the Agent and the Borrower) or any
Affiliate of such Person.

 

13 

 

 

“Increased Facility Closing Date” has the meaning specified in Section 2.21.

“Indebtedness” of any Person at any date, means, without duplication, all
liabilities and obligations, contingent or otherwise, of such Person, (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services, except those incurred in the ordinary course
of its business that would constitute ordinarily a trade payable to trade
creditors, (iv) evidenced by bankers’ acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person, except Liens described in any of clauses (b), (c), (d), (e), (g), (j) or
(l) of the definition of “Permitted Liens”, so long as the obligations secured
thereby are not more than sixty (60) days delinquent, (vi) consisting of
Capitalized Lease Obligations (including any Capitalized Leases entered into as
a part of a sale/leaseback transaction), (vii) consisting of liabilities and
obligations under any receivable sales transactions, (viii) consisting of a
Financial Letter of Credit or a reimbursement obligation of such Person with
respect thereto, (ix) consisting of Hedging Obligations (measured at the Hedge
Agreement Termination Value), (x) consisting of Off-Balance Sheet Liabilities or
(xi) consisting of Contingent Obligations.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning specified in Section 9.08.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, copyrights, trade names,
trademarks, patents, franchises, licenses, unamortized deferred charges and
unamortized debt discount, it being understood that deferred tax assets are not
intangible assets.

“Interest Coverage Ratio” means, as of any date, for the applicable period of
the four quarters then ended, the ratio of (a) Consolidated EBITDA to (b)
Annualized Consolidated Interest Incurred.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Revolving Credit Borrowing pursuant to
the provisions below and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months, as
the Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

 

14 

 

 

(a)

the Borrower may not select any Interest Period that ends after the latest
Termination Date;

(b)

Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

(c)

whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d)

whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Investment” means (a) the purchase or other acquisition of capital stock or
other securities of another Person, (b) a loan, advance, extension of credit (by
way of guaranty or otherwise) or capital contribution to another Person or (c)
the purchase or other acquisition of assets of another Person that constitute a
business unit. For purposes hereof, the amount of any Investment outstanding at
any time shall be the original cost of such Investment reduced by any dividend,
distribution, interest payment, return of capital, repayment or other amount
received in cash by the Borrower or any Subsidiary in respect of such
Investment.

“Inwood Indebtedness” means all Indebtedness incurred by the Borrower under the
Loan Agreement dated July 30, 2015, among the Borrower, the guarantor party
thereto and Inwood National Bank, a national banking association, as lender.

“Inwood Replacement Assets” means assets securing Inwood Indebtedness in
replacement of assets sold or otherwise disposed of by the Borrower or a
Subsidiary, which sold or otherwise disposed of assets were previously securing
Inwood Indebtedness; provided that an Authorized Financial Officer of the
Borrower shall have determined in good faith that such Inwood Replacement Assets
have a substantially comparable value to the sold or otherwise disposed of
assets that were previously securing Inwood Indebtedness.

“IP Rights” has the meaning specified in Section 4.17.

“IRS” means the United States Internal Revenue Service.

 

15 

 

 

“Land Under Development” means Entitled Land upon which a final subdivision map
has been recorded and upon which construction of improvements has commenced and
is being diligently pursued but has not be completed.

“Lenders” means each Initial Lender, each New Lender that shall become a party
hereto pursuant to Section 2.21 or Section 2.22 and each Person that shall
become a party hereto pursuant to Section 9.07.

“Leverage Ratio” means the ratio, as of any date, of (a) Consolidated Debt to
(b) Consolidated Tangible Net Worth.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the authorized filing by or
against a Person of any financing statement as debtor under the Uniform
Commercial Code or comparable law of any jurisdiction).  For the avoidance of
doubt, a restriction, covenant, easement, right of way, or similar encumbrance
affecting any interest in real property owned by any Loan Party and which does
not secure an obligation to pay money is not a Lien.

“Loan Document” means this Agreement, each Guaranty, each Guaranty Supplement,
if any, and each Note, if any.

“Loan Parties” means, as of any date, collectively, the Borrower and the
Guarantors. A “Loan Party” shall mean the Borrower or any Guarantor,
individually.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition of the Borrower and its Subsidiaries, taken as a whole; (b) the
ability of the Loan Parties, taken as a whole, to perform their payment or other
material obligations under any Loan Document; or (c) the legality, validity,
binding effect or enforceability against the Borrower or any other Loan Party of
any material obligations of the Borrower or any other Loan Party under any Loan
Document to which it is a party or the rights and remedies of the Agent or the
Lenders thereunder.

“Moody’s” means Moody’s Investors Service, Inc.

“Model Unit” means a Completed Unit to be used as a model home in connection
with the sale of Units in a residential housing project.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“New Lender” has the meaning specified in Section 2.21.

 

16 

 

 

“New Lender Supplement” has the meaning specified in Section 2.21.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.22(b).

“Non-Recourse Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries for which its liability is limited to the Real Estate Inventory
upon which it grants a Lien to the holder of such Indebtedness as security for
such Indebtedness (including, in the case of Indebtedness of a Subsidiary that
holds title to Real Estate Inventory, liability of that Subsidiary and
liabilities secured by a pledge of the equity interests of such Subsidiary (if
such Real Estate Inventory constitutes all or substantially all the assets of
such Subsidiary)).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender to the
Borrower.

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Obligations” means all advances to, and debts, liabilities and obligations of,
the Borrower and the Guarantors arising under any Loan Document or otherwise
with respect to any Revolving Credit Borrowing, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Guarantor
or any Affiliate thereof of any proceeding under any bankruptcy or insolvency
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“OECD” means the Organization of Economic Cooperation and Development.

“Off-Balance Sheet Liabilities” means (a) any repurchase obligation or liability
of such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any financing lease, any synthetic
lease (under which all or a portion of the rent payments made by the lessee are
treated, for tax purposes, as payments of interest, notwithstanding that the
lease may constitute an operating lease under GAAP) or any other similar lease
transaction, or (c) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing and which has an actual or implied interest
component but which does not constitute a liability on the consolidated balance
sheets of such Person and its Subsidiaries.

 

17 

 

 

“One Month LIBOR” has the meaning specified in the definition of Base Rate.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Revolving Credit Advance or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).

“Outstanding Amount” means, as of any date, the aggregate principal amount of
Revolving Credit Advances outstanding after giving effect to any Revolving
Credit Borrowings, repayments and prepayments on such date.

“Participant” has the meaning specified in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA and Section 412 of the Code in respect of which the Borrower or any
ERISA Affiliate is an “employer” as defined in Section 3(5) of ERISA.

 

18 

 

 

“Performance Letter of Credit” means any letter of credit issued (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds; or (d) to secure
refund or advance payments on contractual obligations where default of a
performance-related contract has occurred.

“Permitted Investments” means (a) readily marketable, direct, full faith and
credit obligations of the United States, or obligations guaranteed by the full
faith and credit of the United States, maturing within not more than eighteen
(18) months from the date of acquisition; (b) short term certificates of deposit
and time deposits that mature within eighteen (18) months from the date of
issuance and which are maintained with a Lender or a domestic commercial bank
having capital and surplus in excess of $100,000,000 or which are fully insured
by the FDIC; (c) commercial paper or master notes maturing in 365 days or less
from the date of issuance rated either “P-1” by Moody’s or “A” by S&P; (d) debt
instruments of a domestic issuer that mature in one (1) year or less and which
are rated “A” or better by Moody’s or S&P on the date of acquisition of such
investment; (e) demand deposit accounts that are maintained in the ordinary
course of business; (f) short term tax exempt securities including municipal
notes, commercial paper, auction rate floaters and floating rate notes rated
either “P-1” by Moody’s or “A-1” by S&P and which mature in one (1) year or
less; (g) marketable direct obligations issued by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having one (1) of the two (2) highest
ratings obtainable from any two of S&P, Moody’s or Fitch, Inc. (or, if at any
time no two (2) of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to the Agent); (h)
investment grade bonds, other than domestic corporate bonds issued by the
Borrower or any of its Affiliates, maturing no more than seven (7) years after
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A or the equivalent from any two (2) of S&P, Moody’s or Fitch, Inc.
(or, if at any time no two (2) of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services
acceptable to the Agent); and (i) shares of money market, mutual, or similar
funds which invest primarily in securities of the type described in clauses
(a) through (h) above.

“Permitted Liens” means

(a)

Liens existing on the date of this Agreement and described on Schedule II hereto
(including Liens on assets identified on such Schedule II hereto securing Inwood
Indebtedness);

(b)

Liens imposed by governmental authorities for Taxes not yet due or subject to
penalty or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP;

 

19 

 

 

(c)

statutory liens of carriers, warehousemen, mechanics, materialmen, landlords,
repairmen or other like Liens arising by operation of law in the ordinary course
of business, provided that (i) the underlying obligations are not overdue for a
period of not more than 60 days or (ii) such Liens are being contested in good
faith and by appropriate proceedings and adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP;

(d)

Liens securing the performance of bids, trade contracts (other than borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e)

easements, rights-of-way, zoning restrictions, assessment district or similar
Liens in connection with municipal financing or community development bonds, and
similar restrictions, encumbrances or title defects which, singly or in the
aggregate, do not in any case materially detract from the value of the real
estate subject thereto (as such real estate is used by the Borrower or any of
its Subsidiaries) or interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;

(f)

Liens arising by operation of law in connection with judgments, only to the
extent, for an amount and for a period not resulting in an Event of Default
hereunder with respect thereto;

(g)

pledges or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation and deposits securing liability to insurance carriers under
insurance arrangements;

(h)

Liens securing Indebtedness of a Person existing at the time such Person becomes
a Loan Party or Subsidiary as a result of the acquisition of the equity of such
Person, or the merger of such Person with or into the Borrower or any of its
Subsidiaries, and Liens on assets or properties at the time of acquisition
thereof, provided that such Liens were in existence prior to the date of such
acquisition, merger or consolidation, were not incurred in anticipation thereof
and do not extend to any other assets;

(i)

Liens securing Non-Recourse Indebtedness of the Borrower and its Subsidiaries;

 

20 

 

 

(j)

Liens securing obligations of the Borrower or any of its Subsidiaries to any
third party in connection with (i) Profit and Participation Agreements, (ii) any
option or right of first refusal to purchase real property or marketing deed of
trust granted to the master developer or the seller of real property that arises
as a result of the non-use or non-development of such real property by the
Borrower or any of its Subsidiaries or relates to the coordinated marketing and
promotion by the master developer, or (iii) joint development agreements with
third parties to perform and/or pay for or reimburse the costs of construction
and/or development related to or benefiting the Borrower’s or any of its
Subsidiaries’ property and property belonging to such third parties, in each
case entered into in the ordinary course of the Borrower’s or such Subsidiary’s
business;

(k)

Liens securing Indebtedness incurred to refinance any Indebtedness (including
Inwood Indebtedness) that was previously so secured by a Lien and permitted
hereunder (which refinancing Indebtedness may exceed the amount refinanced,
provided such refinancing Indebtedness is otherwise permitted under this
Agreement) upon terms and conditions substantially similar to the terms of the
Lien securing such refinanced Indebtedness immediately prior to it having been
so refinanced;

(l)

Liens securing Hedging Obligations arising in the ordinary course of business of
the Borrower or any of its Subsidiaries and not for speculative purposes;

(m)

Liens arising from vexatious, frivolous or meritless claims, suits, action or
filings, or other similar bad faith actions, taken by a Person not an Affiliate
of the Borrower; provided that the Borrower or a Subsidiary, as applicable, is
disputing such Lien in good faith and by appropriate proceedings;

(n)

Liens securing obligations of the Borrower or any of its Subsidiaries arising in
connection with letters of credit or letter of credit facilities;

(o)

Liens on leases of Model Units and rights of tenants under leases and rental
agreements covering real property entered into in the ordinary course of
business of the Person owning the real property;

(p)

Liens securing Capital Lease Obligations incurred in the ordinary course of
business;

(q)

Liens incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attached to such goods or assets;

(r)

Liens in favor of collecting banks having a right of setoff, revocation, refund
or chargeback with respect to money or instruments on deposits with or in
possession of such banks, other than relating to Indebtedness;

(s)

Liens on assets of a Subsidiary, if the Subsidiary has been (x) acquired after
the date of this Agreement or (y) formed to acquire assets after the date of
this Agreement, which Liens secure Indebtedness incurred by such Subsidiary
pursuant to Section 6.03(i);

 

21 

 

 

(t)

Liens on Inwood Replacement Assets securing Inwood Indebtedness; provided that
no such Lien shall be granted upon any Inwood Replacement Assets if, upon the
grant of such Lien, Borrowing Base Debt would exceed the Borrowing Base; and

(u)

other Liens securing Indebtedness or other obligations; provided that the sum,
without duplication, of (i) the aggregate principal amount of outstanding
Indebtedness incurred pursuant to Section 6.03(j) and (ii) the aggregate
principal amount of outstanding obligations secured by Liens incurred pursuant
to this clause (u) shall not at any time exceed $25,000,000.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
other than a Multiemployer Plan, that is subject to Title IV of ERISA or
Section 412 of the Code in respect of which the Borrower or any ERISA Affiliate
is an “employer” as defined in Section 3(5) of ERISA.

“Profit and Participation Agreement” means an agreement, secured by a deed of
trust, mortgage or other Lien against a property or asset, with respect to which
the purchaser of such property or asset agrees to pay the seller of such
property or asset a profit, price, premium participation or other similar amount
in respect of such property or asset.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 7.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 7.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

“Raw Land – Entitled” means land not under development which is Entitled Land.

“Raw Land – Unentitled” means land not under development which is not Entitled
Land but which the Borrower in its reasonable commercial judgment believes it
will be able to develop as residential property for its own use and not to be
held speculatively.

“Real Estate Inventory” means Construction in Progress, Completed Units
(including Sold Units, Model Units and Speculative Units), Finished Lots, Land
Under Development, Raw Land – Entitled and Raw Land – Unentitled.

 

22 

 

 

“Recent Balance Sheet” has the meaning specified in Section 4.07.

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System (or any successor) as in effect from time to time.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System (or any successor) as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments. The Revolving Credit Advances and Revolving Credit Commitments of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Requirement of Law” means any law, treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Restricted Payments” means, with respect to any Person, any dividend (other
than dividends payable solely in the form of common stock of the Person making
such dividend) on, or any payment on account of, including any sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Person or any of its Subsidiaries, or
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of such Person or any of its
Subsidiaries.

 

23 

 

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to a New Lender Supplement, the Dollar amount set forth in such New
Lender Supplement or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c), in each case as such amount
may be reduced or increased pursuant to the terms of this Agreement.

“Revolving Credit Facility” means an amount equal to the aggregate amount of all
Revolving Credit Commitments.

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Financial, Inc.

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Securities Act” has the meaning specified in Section 5.01(e).

“Senior Officer” means the chief executive officer, chief financial officer,
general counsel or treasurer of the Borrower.

 

24 

 

 

“Significant Subsidiary” means any wholly-owned Subsidiary of the Borrower that
is a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X under
the Exchange Act, substituting 5% for 10% in all cases.

“Speculative Unit” means any Completed Unit that is neither a Sold Unit nor a
Model Unit.

“Speculative Unit Inventory Test” has the meaning specified in Section 6.01(d).

“Sold” means, with respect to any item of Real Estate Inventory, that (a) a
third party purchase contract has been executed for such item of Real Estate
Inventory; (b) the third party purchaser for such item of Real Estate Inventory
has made a cash deposit for such item; and (c) such third party purchaser’s
obligation to purchase such item of Real Estate Inventory pursuant to such third
party purchase contract is not subject to any contingencies other than the
contingency that it shall have obtained mortgage financing or that it shall have
sold other identified property.

“Solvent”, when used with respect to any Person, means that, as of any date of
determination, (a) the aggregate fair market value of such Person’s assets
exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated or otherwise), (b) such person has not incurred debts beyond such
Person’s ability to pay such debts as they mature (taking into account all
reasonably anticipated financing and refinancing proceeds), and (c) such Person
does not have unreasonably small capital to conduct such Person’s businesses. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed as the amount which, in light of all the facts and
circumstances existing at such time, represent the amount that can be reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

“Subordinated Debt” means any Indebtedness of the Borrower or any other Loan
Party that is subordinated to the Obligations at all times (including in respect
of any amendment or modification thereto) pursuant to terms reasonably
satisfactory to the Agent.

“Subsidiary” means, as to any Person, (a) any corporation, limited liability
company, association or other business entity (other than a partnership), of
which (i) more than (50%) of the total voting power of the equity interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the board of directors or other governing body thereof are at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person (or a combination thereof), or (ii) the
management and operations are otherwise controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of such Person (or a
combination thereof) and whose financial results are Consolidated with the
results of such Person and (b) any partnership (i) the sole general partner or
the managing general partner of which is such Person or a Subsidiary of such
Person or (ii) the only general partners of which are such Person or one or more
Subsidiaries of such Person (or any combination hereof).

 

25 

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (a) December 14, 2018, subject to the
extension thereof pursuant to Section 2.22 and (b) the date of termination in
whole of the Revolving Credit Commitments pursuant of the terms of this
Agreement; provided, however, that the Termination Date of any Lender that is a
Non-Extending Lender to any requested extension pursuant to Section 2.22 shall
be the Termination Date in effect immediately prior to the applicable
Anniversary Date for all purposes of this Agreement.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the aggregate
principal amount of all Revolving Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time.

“United States” or “U.S.” means the United States of America.

“Unit” means a single family residential housing unit available for sale.

“Unit Closing” means a closing of the sale of a Unit by the Borrower or any of
its Subsidiaries to a bona fide purchaser for value.

“Unsold” means, with respect to any item of Real Estate Inventory, that such
item of Real Estate Inventory is not Sold.

“Unrestricted Cash” means cash and Cash Equivalents of the Borrower and its
Subsidiaries that are free and clear of all Liens and not subject to any
restrictions on the use thereof to pay Indebtedness and other obligations of the
applicable Loan Party.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

26 

 

 

“Withholding Agents” means the Borrower and the Agent.

“Voting Stock” with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (whether at all times or only
so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the board of directors of
such Person.

SECTION 1.02.

Computation of Time Periods. In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

SECTION 1.03.

Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.

SECTION 1.04.

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II

Amounts and Terms of the Advances and Letters of Credit

SECTION 2.01.

The Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances denominated
in Dollars to the Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed such Lender’s Unused Commitment. Each
Revolving Credit Borrowing shall be in an amount not less than $3,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall consist of Revolving
Credit Advances of the same Type made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments. Within the limits of
each Lender’s Revolving Credit Commitment, the Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.10 and reborrow under this
Section 2.01.

 

27 

 

 

SECTION 2.02.

Making the Revolving Credit Advances. (a) Each Revolving Credit Borrowing shall
be made on notice, given not later than (x) 1:00 P.M. (New York City time) on
the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurodollar
Rate Advances, or (y) 1:00 P.M. (New York City time) on the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
electronic mail or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Revolving Credit Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and
(iv) in the case of a Revolving Credit Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Revolving Credit Advance. Each
Lender shall, before 3:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
requesting the Revolving Credit Borrowing at the Agent’s address referred to in
Section 9.02.

(b)

[Reserved].

(c)

Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $3,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than ten (10)
separate Revolving Credit Borrowings.

(d)

Each Notice of Revolving Credit Borrowing shall be irrevocable and binding on
the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Credit Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Revolving Credit
Advance, as a result of such failure, is not made on such date.

 

28 

 

 

(e)

Unless the Agent shall have received notice from a Lender prior to the time of
any Revolving Credit Borrowing that such Lender will not make available to the
Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with Section
2.02(a) and the Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to the Revolving Credit Advances comprising such
Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Credit Advance as
part of such Revolving Credit Borrowing for purposes of this Agreement.

(f)

The failure of any Lender to make the Revolving Credit Advance to be made by it
as part of any Revolving Credit Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03.

[Reserved].

SECTION 2.04.

Fees. (a) Commitment Fee. The Borrower agrees to pay to the Agent for the
account of each Lender a commitment fee on the aggregate amount of such Lender’s
Unused Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the New Lender Supplement or in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date applicable to such Lender at a rate
per annum equal to 0.45%, payable in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2015, and on the
Termination Date applicable to such Lender.

(b)

[Reserved].

(c)

Agent’s Fees. The Borrower shall pay to the Agent for its own account such fees
as may from time to time be agreed between the Borrower and the Agent.

 

29 

 

 

SECTION 2.05.

Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Commitments of the Lenders, provided that each partial reduction shall be
in the aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof.

SECTION 2.06.

Repayment of Revolving Credit Advances. The Borrower shall repay to the Agent
for the ratable account of each Lender on the Termination Date applicable to
such Lender the aggregate principal amount of the Revolving Credit Advances made
by such Lender and then outstanding.

SECTION 2.07.

Interest on Revolving Credit Advances. (a) Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Revolving Credit
Advance made to it and owing to each Lender from the date of such Revolving
Credit Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i)

Base Rate Advances. During such periods as such Revolving Credit Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) 1.50%, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

(ii)

Eurodollar Rate Advances. During such periods as such Revolving Credit Advance
is a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) 2.50%, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b)

Default Interest. Upon the occurrence and during the continuance of an Event of
Default under Section 7.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Revolving Credit Advance
owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that following acceleration of the
Revolving Credit Advances pursuant to Section 7.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

 

30 

 

 

SECTION 2.08.

Interest Rate Determination. (a) The Agent shall give prompt notice to the
Borrower and the Lenders of the applicable interest rate determined by the Agent
for purposes of Section 2.07(a)(i) or (ii).

(b)

If, with respect to any Eurodollar Rate Advances, the Required Lenders notify
the Agent that (i) they are unable to obtain matching deposits in the London
inter-bank market at or about 11:00 A.M. (London time) on the second Business
Day before the making of a Revolving Credit Borrowing in sufficient amounts to
fund their respective Revolving Credit Advances as a part of such Revolving
Credit Borrowing during its Interest Period or (ii) the Eurodollar Rate for any
Interest Period for such Revolving Credit Advances will not adequately reflect
the cost to such Required Lenders of making, funding or maintaining their
respective Eurodollar Rate Advances for such Interest Period, the Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (A) the Borrower
will, on the last day of the then existing Interest Period therefor, either (x)
prepay such Revolving Credit Advances or (y) Convert such Revolving Credit
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Revolving Credit Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c)

If the Borrower shall fail to select the duration of any Interest Period for any
Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Revolving Credit Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(d)

On the date on which the aggregate unpaid principal amount of Eurodollar Rate
Advances comprising any Revolving Credit Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $3,000,000, such Revolving Credit
Advances shall automatically Convert into Base Rate Advances.

(e)

Upon the occurrence and during the continuance of any Event of Default (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, be Converted into Base Rate Advances and (ii) the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurodollar Rate Advances shall be suspended.

(f)

If Reuters LIBOR01 Page is unavailable for any Eurodollar Rate Advances,

(i)

the Agent shall forthwith notify the Borrower and the Lenders that the interest
rate cannot be determined for such Eurodollar Rate Advances,

 

31 

 

 

(ii)

each such Revolving Credit Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and or
if such Revolving Credit Advance is then a Base Rate Advance, will continue as a
Base Rate Advance, and

(iii)

the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

SECTION 2.09.

Optional Conversion of Revolving Credit Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 1:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of Revolving Credit Advances of one Type comprising the same
Revolving Credit Borrowing into Revolving Credit Advances of the other Type;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(c) and no Conversion of any Revolving Credit Advances shall
result in more separate Revolving Credit Borrowings than permitted under
Section 2.02(c). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Revolving Credit Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

SECTION 2.10.

Prepayments of Revolving Credit Advances.
(a) Optional. The Borrower may, upon notice at least two Business Days’ prior to
the date of such prepayment, in the case of Eurodollar Rate Advances, and not
later than 2:00 P.M. (New York City time) on the date of such prepayment, in the
case of Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay, without penalty, the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment of Revolving Credit Advances shall be in an aggregate
principal amount of not less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(f).

(b)

Mandatory. (i) If, on any date, the Outstanding Amount exceeds the Borrowing
Base Availability, the Borrower shall, on such date, prepay the outstanding
principal amount of any Revolving Credit Advances in an aggregate amount
sufficient to reduce such Outstanding Amount to an amount not to exceed 100% of
the Borrowing Base Availability.

 

32 

 

 

(ii)

Each prepayment made pursuant to this Section 2.10(b) shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a Eurodollar Rate Advance
on a date other than the last day of an Interest Period or at its maturity, any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04(c). The Agent shall give
prompt notice of any prepayment required under this Section 2.10(b) to the
Borrower and the Lenders.

SECTION 2.11.

Increased Costs. (a) If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

(ii)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)

impose on any Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Eurodollar Rate Advances
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Revolving Credit Advance or of maintaining its obligation to
make any such Revolving Credit Advance, or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b)

Capital Adequacy. If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitments of such Lender or the Revolving Credit Advances
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

33 

 

 

(c)

Certificates for Reimbursement. A certificate of a Lender (i) setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
and (ii) providing reasonable details of the event or events giving rise to the
claim or claims for additional payment, shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)

Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 2.12.

Illegality. Notwithstanding any other provision of this Agreement, if any Lender
shall notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such demand
be Converted into a Base Rate Advance and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or to Convert Revolving Credit Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.13.

Payments and Computations. (a) The Borrower shall make each payment hereunder,
irrespective of any right of counterclaim or set-off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to 2.11, 2.14 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
New Lender becoming a Lender hereunder as a result of an increase in the
Revolving Credit Commitments pursuant to Section 2.21 or an extension of the
Revolving Credit Commitments pursuant to Section 2.22 and upon the Agent’s
receipt of such Lender’s New Lender Supplement and recording of the information
contained therein in the Register, from and after the applicable Increased
Facility Closing Date or extension date, as applicable, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the New Lender. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 

34 

 

 

(b)

The Borrower hereby authorizes each Lender, if and to the extent payment owed to
such Lender is not made when due hereunder or under the Note held by such
Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

(c)

All computations of interest based on Citibank’s base rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate, the Federal Funds Rate or
One Month LIBOR and of fees shall be made by the Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d)

Whenever any payment hereunder or under the Notes shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest, fee or commission, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(e)

Unless the Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Lenders hereunder that the Borrower will not
make such payment in full, the Agent may assume that the Borrower has made such
payment in full to the Agent on such date and the Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

 

35 

 

 

SECTION 2.14.

Taxes. (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)

Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(c)

Indemnification by the Borrower. The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d)

Indemnification by the Lenders. Each Lender shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).

(e)

Evidence of Payments. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.14, such Loan
Party shall deliver to the Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

36 

 

 

(f)

Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, prior to the date on which
such Lender becomes a Lender under this Agreement and at the any other time or
times reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(i)

Without limiting the generality of the foregoing,

(A)

any Lender that is a U.S. Person shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

37 

 

 

(2)

executed originals of IRS Form W-8ECI;

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

38 

 

 

(D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(g)

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.14 (including by the payment
of additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h)

Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Revolving Credit Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

39 

 

 

SECTION 2.15.

Sharing of Payments, Etc. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Credit Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Revolving Credit Advances and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Revolving Credit Advances and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Advances and other amounts owing them; provided that:

(i)

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)

the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.16.

Evidence of Debt. (a) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Revolving Credit Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Revolving Credit
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Revolving Credit Advances owing to, or to
be made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Revolving Credit Commitment of such Lender.

(b)

The Register maintained by the Agent pursuant to Section 9.07(c) shall include a
control account, and a subsidiary account for each Lender, in which accounts
(taken together) shall be recorded (i) the date and amount of each Revolving
Credit Borrowing made hereunder, the Type of Revolving Credit Advances
comprising such Revolving Credit Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each New Lender Supplement and each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

 

40 

 

 

(c)

Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17.

Use of Proceeds. The proceeds of the Revolving Credit Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
working capital and general corporate purposes, including acquisitions, of the
Borrower and its Subsidiaries.

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Revolving Credit Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)

Replacement of Lenders. If any Lender requests compensation under Section 2.11,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 2.18(a), or if any Lender is a Defaulting Lender, a Non-Extending Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

41 

 

 

(i)

the Borrower shall have paid to the Agent the assignment fee (if any) specified
in Section 9.07;

(ii)

such Lender shall have received payment of an amount equal to the outstanding
principal of its Revolving Credit Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 9.04(f)) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii)

in the case of any such assignment resulting from a claim for compensation under
Section 2.11 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)

such assignment does not conflict with applicable law; and

(v)

in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19.

[Reserved].

SECTION 2.20.

Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i)

Voting. Such Defaulting Lender shall not be entitled to vote on any matter
requiring the consent or approval of all Lenders or the Required Lenders, and
the Revolving Credit Commitment of such Defaulting Lender shall not be included
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.01); provided that (a) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently from other affected
Lenders shall require the consent of such Defaulting Lender and (b) the
Revolving Credit Commitment of such Defaulting Lender may not be increased
without the consent of such Defaulting Lender, the Agent and the Borrower;
provided that any payments made with respect to such increase in such Revolving
Credit Commitment shall not be subject to Section 9.05 with respect to any
Defaulting Lender.

 

42 

 

 

(ii)

Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Agent from a Defaulting Lender pursuant to Section 9.05 shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Revolving Credit Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Credit Advances under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Revolving Credit Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Revolving Credit Advances of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Credit Advances of Defaulting Lender until such time as all Revolving
Credit Advances are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments under the Revolving Credit Facility. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)

Certain Fees. No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(b)

Defaulting Lender Cure. If the Borrower and the Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Advances of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances to be held pro rata by the
Lenders in accordance with the Revolving Credit Commitments under the Revolving
Credit Facility, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

43 

 

 

SECTION 2.21.

Increase in the Aggregate Revolving Credit Commitments. The Borrower may, at its
option, at any time or from time to time prior to the Termination Date, increase
the Revolving Credit Commitments by up to $35,000,000 to an aggregate principal
amount not to exceed $75,000,000 by requesting the existing Lenders or new
lenders to commit to any such increase; provided that (i) no Lender shall be
required to commit to any such increase, (ii) no such increase shall become
effective unless at the time thereof and after giving effect thereto (A) no
Default or Event of Default shall have occurred and be continuing, (B) the
Borrower is in compliance with the financial covenants set forth in Section
6.01(a), (b) and (c), (C) each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents shall be true and correct in all
material respects; provided that, to the extent any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect, such representation shall be true and correct in all respects, and (D)
the Agent shall have received a certificate from the Borrower to the effect of
(A), (B) and (C) of clause (ii) and (iii) no new lender shall become a Lender
pursuant to this Section 2.21 unless such lender is an Eligible Assignee and the
Agent shall have given its prior written consent, which consent shall not be
unreasonably withheld. The Borrower shall be entitled to pay upfront or other
fees to such lenders who extend credit pursuant to this Section 2.21 as the
Borrower and such lenders may agree. Such increases in the Revolving Credit
Commitments shall become effective on the date (each such date, an “Increased
Facility Closing Date”) specified in an activation notice delivered to the Agent
no less than 10 Business Days prior to effective date of such notice specifying
the amount of the increase and the effective date thereof. Each new lender that
provides any part of any such increase in the Revolving Credit Commitments (each
such new lender and each new lender that shall become a party hereto in
accordance with Section 2.22, a “New Lender”) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit H, whereupon such New Lender shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement. Unless otherwise agreed by the
Agent, on each Increased Facility Closing Date, the Borrower shall receive
Revolving Credit Advances under the relevant increased Commitments from each
Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Revolving Credit Advance which would
then have been outstanding from such Lender if (x) each such Type had been
borrowed or effected on such Increased Facility Closing Date and (y) the
aggregate amount of each such Type requested to be so borrowed or effected had
been proportionately increased, and, if applicable in connection with such
increased Revolving Credit Commitments, the Borrower shall pay all amounts due
under Section 9.05(f).

 

44 

 

 

SECTION 2.22.

Extension of Termination Date. (a) Requests for Extension. The Borrower may, by
notice to the Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to each anniversary of the Effective Date
(the “Anniversary Date”), request that each Lender extend such Lender’s
Termination Date for an additional one year from the Termination Date then in
effect with respect to such Lender.

(b)

Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Agent given not later than the date (the
“Notice Date”) that is 20 days prior to such Anniversary Date, advise the Agent
whether or not such Lender agrees to such extension (each such Lender that
agrees to such extension, an “Extending Lender” and each Lender that determines
not to extend its Termination Date, a “Non-Extending Lender”) and any Lender
that does not so advise the Agent on or before the Notice Date shall be deemed
to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.

(c)

Notification by Agent. The Agent shall notify the Borrower of each Lender’s
determination under this Section no later than the date that is 15 days prior to
the applicable Anniversary Date (or, if such date is not a Business Day, on the
next preceding Business Day).

(d)

Additional Commitment Lenders. The Borrower shall have the right to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (as a New Lender) with the approval of
the Agent (which approval shall not be unreasonably withheld), each of which New
Lenders shall have entered into an New Lender Supplement pursuant to which such
New Lender shall, effective as of the applicable Anniversary Date, undertake a
Revolving Credit Commitment (and, if any such New Lender is already a Lender,
its Revolving Credit Commitment shall be in addition to such Lender’s Revolving
Credit Commitment hereunder on such date).

(e)

Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Lenders that have agreed so to extend their
Termination Date and the additional Revolving Credit Commitments of the New
Lenders shall be more than 60% (if there are at that time one or two Lenders) or
66-2/3% (if there are at that time three or more Lenders) of the aggregate
amount of the Revolving Credit Commitments in effect immediately prior to the
applicable Anniversary Date, then, effective as of such Anniversary Date, the
Termination Date of each Extending Lender and of each New Lender shall be
extended to the date falling one year after the Termination Date in effect for
such Lenders (except that, if such date is not a Business Day, such Termination
Date as so extended shall be the next preceding Business Day) and each New
Lender shall thereupon become a “Lender” for all purposes of this Agreement.

 

45 

 

 

(f)

Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, the
extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless on the Notice Date and on the
Anniversary Date:

(x)

no Default shall have occurred and be continuing on such date and after giving
effect to such extension; and

(y)

the representations and warranties contained in this Agreement are true and
correct in all material respects (other than any representation or warranty
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) on and as of such date of such extension and after
giving effect to such extension, as though made on and as of such date.

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01.

Conditions Precedent to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Effective Date, of the following conditions
precedent:

(a)

The Borrower shall have paid all accrued fees and expenses of the Agent and the
Lenders (including the accrued fees and expenses of counsel to the Agent)
required to be paid on or prior to the Effective Date.

(b)

On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i)

The representations and warranties contained in Article IV are true and correct
on and as of the Effective Date, and

(ii)

No event has occurred and is continuing that constitutes a Default.

(c)

The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i)

This Agreement, executed and delivered by the Borrower and each Lender listed on
Schedule I.

(ii)

The Guaranty, executed and delivered by each Guarantor listed on Schedule
4.11(b).

(iii)

The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

 

46 

 

 

(iv)

Certified copies of the resolutions of the Board of Directors (or its
equivalent) of each Loan Party approving each Loan Document to which it is or is
to be a party, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the Loan Documents.

(v)

Certified copies of the charter and by-laws (or equivalent) for each Loan Party,
together with good standing certificates (or equivalent) for each Loan Party
from the jurisdiction in which each respective Loan Party is incorporated,
formed or organized;

(vi)

A certificate of the Secretary or an Assistant Secretary of the Borrower and of
a manager of each Guarantor certifying the names and true signatures of the
officers or managers, as applicable, of such Loan Party authorized to sign each
Loan Document to which it is or is to be a party and the other documents to be
delivered hereunder.

(vii)

A favorable opinion of Musgrove Law Firm, P.C., counsel for the Loan Parties, as
to such matters as the Agent may reasonably request.

(viii)

A favorable opinion of Morris, Manning & Martin, LLP, Georgia local counsel for
the Loan Parties, as to such matters as the Agent may reasonably request.

(d)

The Lenders shall have received the financial statements referred to in Section
4.01, none of which shall demonstrate a material adverse change in the financial
condition of the Borrower from the financial statements previously provided to
the Lenders.

(e)

Delivery of a Compliance Certificate and a Borrowing Base Certificate, in each
case, as of the Effective Date.

(f)

Since December 31, 2014, there shall not have been any material adverse change
in the financial condition of the Borrower and its Subsidiaries, taken as a
whole.

(g)

The Lenders shall have received, to the extent requested, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

SECTION 3.02.

Conditions Precedent to Each Revolving Credit Borrowing. The obligation of each
Lender to make a Revolving Credit Advance on the occasion of each Revolving
Credit Borrowing shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Revolving Credit Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing and the acceptance by the Borrower of the
proceeds of such Revolving Credit Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such Revolving Credit Borrowing
such statements are true):

 

47 

 

 

(i)

the representations and warranties contained in Article IV are correct in all
material respects (other than any representation or warranty qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of such date, before and after giving effect to such
Revolving Credit Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and

(ii)

no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing or from the application of the proceeds therefrom, that
constitutes a Default;

(iii)

the Outstanding Amount, after giving effect to such Revolving Credit Borrowing,
shall not exceed the Borrowing Base Availability; and

(iv)

the Agent shall have received a Notice of Revolving Credit Borrowing pursuant to
Section 2.02(a).

ARTICLE IV

Representations and Warranties

The Borrower represents and warrants to the Lenders as follows:

SECTION 4.01.

Financial Statements. The Borrower has furnished to the Initial Lenders a copy
of the Report on Form 10-K of the Borrower and its Subsidiaries for the period
ended December 31, 2014, and the Report on Form 10-Q of the Borrower and its
Subsidiaries for the period ended September 30, 2015; it being understood that
such Reports filed with or furnished to the SEC by the Borrower (and which are
available online on the SEC website, SEC.gov) shall be deemed to have been so
provided by the Borrower. The financial statements and the notes thereto
included in such Form 10-K and Form 10-Q fairly present in all material respects
the consolidated financial position of the Borrower and its Subsidiaries as at
the dates specified therein and the consolidated results of operations and cash
flows for the period then ended, all in conformity with GAAP.

SECTION 4.02.

No Material Adverse Change. There has been no material adverse change in the
financial condition of the Borrower and its Subsidiaries, taken as a whole,
since December 31, 2014.

SECTION 4.03.

Organization, Powers and Capital Stock. Each of the Loan Parties (a) is a
corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing and in good standing under laws of
its state of incorporation or formation, (b) has the power and authority to own
or hold under lease the properties it purports to own or hold under lease and to
carry on its business as now conducted, (c) is duly qualified or licensed to
transact business in every jurisdiction in which such qualification or licensing
is necessary to enable it to enforce all of its contracts and other rights and
to avoid any penalty or forfeiture except in each case to the extent of any such
failures as would not have a Material Adverse Effect.

 

48 

 

 

SECTION 4.04.

Authorization and Validity of This Agreement; Consents, Etc. (a) Each of the
Loan Parties has the power and authority to execute, deliver and perform each
Loan Document to which it is a party. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party (i) have been duly
authorized by all requisite corporate action or other applicable limited
partnership or limited liability company action, (ii) will not violate or be in
conflict with (A) any provisions of law (including, without limitation, any
applicable usury or similar law), (B) any order, rule, regulation, writ,
judgment, injunction, decree or award of any court or other agency of
government, or (C) any provision of its certificate of incorporation or by-laws,
certificate of limited partnership or limited partnership agreement, or articles
or certificate of formation or operating agreement (as applicable), (iii) will
not violate, be in conflict with, result in a breach of or constitute (with or
without the giving of notice or the passage of time or both) a default under any
indenture, agreement or other instrument to which such Loan Party is a party or
by which it or any of its properties or assets is or may be bound, except in
each case where such violation, conflict or breach could not reasonably be
expected to have a Material Adverse Effect, and (iv) except as otherwise
contemplated by this Agreement, will not result in the creation or imposition of
any lien, charge or encumbrance upon, or any security interest in, any of its
properties or assets. Each of Loan Document has been duly executed and delivered
by the applicable Loan Parties. The Loan Documents constitute legal, valid and
binding obligations of the applicable Loan Parties enforceable against the
applicable Loan Parties in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and the exercise of
judicial discretion in accordance with general principles of equity, regardless
of whether such enforceability is considered in a proceeding at law or in
equity.

(b)

Neither the Borrower nor any of its Subsidiaries is a party to any agreement or
instrument or is subject to any charter or other restrictions that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party that could reasonably be expected
to have a Material Adverse Effect, and consummation of the transactions
contemplated hereby and in the other Loan Documents will not cause any Loan
Party to be in material default under any material indenture, agreement or other
instrument to which such Loan Party is a party or by which it or any of its
properties or assets is or may be bound.

 

49 

 

 

(c)

No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing (except for the filing of a Current Report on
Form 8-K with the SEC) with, or validation of, or exemption by, any governmental
or public authority (whether federal, state or local, domestic or foreign) or
any subdivision thereof is required in connection with, or as a condition
precedent to, the due and valid execution, delivery and performance by any Loan
Party of the Loan Documents, or the legality, validity, binding effect or
enforceability of any of the respective terms, provisions or conditions thereof.
To the extent that any franchises, licenses, certificates, authorizations,
approvals or consents from any federal, state or local (domestic or foreign)
government, commission, bureau or agency are required for the acquisition,
ownership, operation or maintenance by any Loan Party of properties now owned,
operated or maintained by any of them, those franchises, licenses, certificates,
authorizations, approvals and consents have been validly granted, are in full
force and effect and constitute valid and sufficient authorization therefor,
except in each case to the extent of omissions that would not have a Material
Adverse Effect.

SECTION 4.05.

Compliance with Laws and Other Requirements. The Borrower and its Subsidiaries
are in compliance with and conform to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of all
domestic or foreign governments or any instrumentality thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, the violation of which would have a Material
Adverse Effect on it. Neither the Borrower nor any of its Subsidiaries has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or any
applicable federal, state or local health and safety statutes and regulations or
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Substances
into the environment, which non-compliance or remedial action could reasonably
be expected to have a Material Adverse Effect.

SECTION 4.06.

Litigation. Except as disclosed in the Borrower’s Current Reports on Form 8-K,
quarterly reports on Form 10-Q or Annual Reports on Form 10-K prior to the date
hereof, there is no action, suit, proceeding, arbitration, inquiry or
investigation (whether or not purportedly on behalf of the Borrower or any of
its Subsidiaries) pending or, to the best knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is in default with respect to any final judgment,
writ, injunction, decree, rule or regulation of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which default would or could have a
Material Adverse Effect.

SECTION 4.07.

Title to Properties. Each of the Loan Parties has good and marketable fee title,
or title insurable by a reputable and nationally recognized title insurance
company, to the Real Estate Inventory owned by it (excluding any defects in
title that do not interfere in any material respects with its ability to conduct
its business as currently conducted or to utilize the property for its intended
purpose), and to all the other assets owned by it and either reflected on the
balance sheet and related notes and schedules most recently delivered by the
Borrower to the Lenders (the “Recent Balance Sheet”) or acquired by it after the
date of that balance sheet and prior to the date hereof, except for those
properties and assets which have been disposed of since the date of the Recent
Balance Sheet or which no longer are used or useful in the conduct of its
business or which are classified as real estate not owned under GAAP. All such
Real Estate Inventory and other assets owned by the Loan Parties are free and
clear of all mortgages, Liens, charges and other encumbrances (other than
Permitted Liens), except (i) in the case of Real Estate Inventory, as reflected
on title insurance policies insuring the interest of the applicable Loan Party
in the Real Estate Inventory or in title insurance binders issued with respect
to the Real Estate Inventory (some of which title insurance binders have expired
but were valid at the time of acquisition of the relevant Real Estate
Inventory), and (ii) as reflected in the Recent Balance Sheet.

 

50 

 

 

SECTION 4.08.

Tax Liability. There have been filed all federal, state and local tax returns
with respect to the operations of the Loan Parties which are required to be
filed, except where extensions of time to make those filings have been granted
by the appropriate taxing authorities and the extensions have not expired or
where failure to file would not have a Material Adverse Effect. The Loan Parties
have paid or caused to be paid to the appropriate taxing authorities all Taxes
on any assessment received by any of them, to the extent that those Taxes have
become due, except for (a) Taxes for which the amount or validity are being
contested in good faith by appropriate proceedings and for which the applicable
Loan Party has set aside on its books adequate reserves or (b) Taxes the failure
to pay would not reasonable be expected to result in a Material Adverse Effect.

SECTION 4.09.

Regulations U and X; Investment Company Act. (a) Neither the Borrower nor any
other Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any margin stock (within the meaning of Regulation U or Regulation X). Margin
stock (as defined in Regulation U) constitutes less than 25% of those assets of
the Borrower and its Subsidiaries on a consolidated basis which are subject to
any limitation on sale, pledge, or other restriction hereunder.

(b)

No part of the proceeds of any of the Revolving Credit Advances will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. If requested by the
Lenders, the Borrower shall furnish to the Lenders a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U.
No part of the proceeds of the Revolving Credit Advances will be used for any
purpose that violates the provisions of Regulation X.

(c)

Neither the Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 4.10.

ERISA Compliance. (a) There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Pension Plan that could be reasonably expected to
have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Pension Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

51 

 

 

(b)

Except as has not resulted, or could not reasonably be expected to result, in a
Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability that
could reasonably expected to result in a Material Adverse Effect; and (iii)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

SECTION 4.11.

Subsidiaries; Joint Ventures. As of the date of this Agreement, (a) Schedule
4.11(a) contains a complete and accurate list of all Subsidiaries of the
Borrower (including any joint venture that is a Subsidiary of the Borrower),
together with, with respect to each Subsidiary, (i) its state of incorporation,
formation or organization and (ii) the Borrower’s direct or indirect ownership
percentage interest therein and (b) Schedule 4.11(b) contains a complete and
accurate list of all Significant Subsidiaries of the Borrower. All the
outstanding shares of Capital Stock of each Subsidiary of the Borrower are
validly issued, fully paid and nonassessable, except as otherwise provided by
state wage claim laws of general applicability. All of the outstanding shares of
Capital Stock of each Subsidiary owned by the Borrower are owned free and clear
of all Liens, security interests, equity or other beneficial interests, charges
and encumbrances of any kind whatsoever, except for Permitted Liens.

SECTION 4.12.

Environmental Compliance. To the best knowledge of the Borrower, no Hazardous
Substances in material violation of any Environmental Laws are present upon any
of the Real Estate Inventory owned by any of the Borrower or any of its
Subsidiaries or any Real Estate Inventory which is encumbered by any mortgage
held by any of the Borrower or any of its Subsidiaries, and neither of the
Borrower nor any of its Subsidiaries has received any notice to the effect that
any of the Real Estate Inventory owned by any of the Borrower or any of its
Subsidiaries or any of their respective operations are not in compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any Hazardous Substance into the environment,
which non-compliance or remedial action could be reasonably expected to have a
Material Adverse Effect.

SECTION 4.13.

No Misrepresentation. No representation or warranty by any Loan Party made under
this Agreement and no certificate, schedule, exhibit, report or other document
provided or to be provided by any Loan Party in connection with the transactions
contemplated hereby or thereby (including, without limitation, compliance with
the Loan Documents) contains or will contain a misstatement of a material fact
or omit to state a material fact required to be stated therein in order to make
the statements contained therein, in the light of the circumstances under which
made, not misleading.

SECTION 4.14.

Solvent. The Borrower and its Subsidiaries on a consolidated basis are Solvent.

 

52 

 

 

SECTION 4.15.

Insurance. The properties of the Borrower and its Subsidiaries are insured with
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower and
its Subsidiaries operate.

SECTION 4.16.

[Reserved].

SECTION 4.17.

Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the current operation of their respective businesses, to the knowledge of the
Borrower, without conflict with the rights of any other Person, except to the
extent that such failure to own or obtain such rights could not reasonably be
expected to have a Material Adverse Effect.

SECTION 4.18.

Anti-Corruption Laws; Anti-Terrorism Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with laws generally, including Anti-Corruption
Laws, Anti-Terrorism Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or any of their
respective officers or, to the knowledge of the Borrower, any of their
respective directors or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Revolving Credit Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

ARTICLE V

Affirmative Covenants of the Borrower

So long as any Revolving Credit Advance shall remain unpaid or any Lender shall
have any Revolving Credit Commitment hereunder, the Borrower will:

SECTION 5.01.

Reporting Requirements. Maintain a standard system of accounting established and
administered in accordance with GAAP and shall cause to be delivered to the
Agent (for prompt distribution by the Agent to Lenders):

 

53 

 

 

(a)

as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2015), a Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of that fiscal year and the related Consolidated statements of
operations, stockholders’ equity and cash flows for that fiscal year, all with
accompanying notes and schedules, prepared in accordance with GAAP consistently
applied and audited and reported upon by Grant Thornton LLP or another firm of
independent certified public accountants of similar recognized standing selected
by the Borrower (such audit report shall be unqualified except for
qualifications relating to changes in GAAP and required or approved by the
Borrower’s independent certified public accountants); the financial statements
filed with or furnished to the SEC by the Borrower (and which are available
online) shall be deemed to have been provided by the Borrower under this
reporting requirement;

(b)

as soon as available and in any event within 45 days after the end of each of
the first three quarters of each fiscal year of the Borrower, a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of that
quarter, and the related Consolidated statement of operations and cash flows of
the Borrower and its Subsidiaries for the period from the beginning of the
fiscal year to the end of that quarter, all prepared in accordance with GAAP
consistently applied, unaudited but certified to be true and accurate, subject
to normal year-end audit adjustments, by an Authorized Financial Officer of the
Borrower; the financial statements filed with or furnished to the SEC by the
Borrower (and which are available online) shall be deemed to have been provided
by the Borrower under this reporting requirement;

(c)

concurrently with the delivery of the financial statements described in
subsection (a) above, a letter signed by that firm of independent certified
public accountants to the effect that, during the course of their examination,
nothing came to their attention which caused them to believe that any Event of
Default arising under Section 6.01 has occurred, or if such Event of Default has
occurred, specifying the facts with respect thereto; and concurrently with the
delivery of the financial statements described in subsection (b) above, a
certificate signed by the Chief Executive Officer, President or Executive Vice
President and an Authorized Financial Officer of the Borrower to the effect that
having read this Agreement, and based upon an examination which they deemed
sufficient to enable them to make an informed statement, there does not exist
any Default, or if such Default has occurred, specifying the facts with respect
thereto;

(d)

within 90 days after the beginning of each fiscal year of the Borrower
(commencing with the end of the fiscal year ending December 31, 2015), a
projection, in reasonable detail and in form and substance satisfactory to the
Agent, on a quarterly basis, of the earnings, cash flow and covenant
calculations (with assumptions for all of the foregoing) of the Borrower and its
Subsidiaries for that fiscal year;

(e)

promptly upon becoming available, copies of all financial statements, reports,
notices and proxy statements sent by the Borrower to its stockholders, and of
all regular and periodic reports and registration statements that the Borrower
may file or is required to file under the Securities Act of 1933, as amended
(the “Securities Act”), and the Exchange Act; the reports, proxy statements,
registration statements and financial statements filed with or furnished to the
SEC by the Borrower (and which are available online) shall be deemed to have
been provided by the Borrower under these reporting requirements;

 

54 

 

 

(f)

the following reports: within 45 days after the end of each of the first three
quarters, and within 90 days after the end of each fiscal year of the Borrower
(commencing with the quarter ending March 31, 2016 and fiscal year ending
December 31, 2015), the Borrowing Base Certificate and Compliance Certificate in
reasonable detail, with calculations indicating whether the Borrower is in
compliance, as of the last day of such quarterly or annual period, as the case
may be, with the provisions of the financial covenants in Section 6.01 and with
the provisions of Section 6.05(m), and the reports furnished pursuant to this
subsection (f) shall each be certified to be true and correct in all material
respects by an Authorized Financial Officer of the Borrower;

(g)

as soon as possible and in any event within 10 days after a Senior Officer of
the Borrower knows that any Reportable Event has occurred with respect to any
Pension Plan, a statement, signed by an Authorized Financial Officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;

(h)

as soon as possible and in any event within 10 days after receipt thereof by a
Senior Officer of the Borrower, a copy of (i) any written notice or claim to the
effect that any of the Borrower or of its Subsidiaries is or may be liable to
any Person as a result of the release by any of the Borrower, any of its
Subsidiaries, or any other Person of any Hazardous Substance into the
environment, and (ii) any notice alleging any violation of any Environmental Law
or any federal, state or local health or safety law or regulation by any of the
Borrower or any of its Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect; and

(i)

such supplements to the aforementioned documents and additional information and
reports as the Agent or any Lender may from time to time reasonably require.

SECTION 5.02.

Payment of Taxes and Other Potential Liens. Pay and discharge or cause to be
paid and discharged promptly all taxes, assessments and governmental charges or
levies imposed upon any Loan Party or upon any of their respective incomes or
receipts or upon any of their respective properties before the same shall become
in default or past due, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might result in the imposition of a Lien
or charge upon such properties or any part thereof; provided, however, that it
shall not constitute a violation of the provisions of this Section 5.02 if any
Loan Party shall fail to pay any such tax, assessment, governmental charge or
levy or claim for labor, materials or supplies which is being contested in good
faith, by proper proceedings diligently pursued, and as to which adequate
reserves have been provided and for which the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

55 

 

 

SECTION 5.03.

Preservation of Existence. Do or cause to be done all things or proceed with due
diligence with any actions or courses of action which may be necessary to
preserve and keep in full force and effect its existence under the laws of their
respective states of incorporation or formation and all qualifications or
licenses in jurisdictions in which such qualification or licensing is required
for the conduct of its business, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that nothing herein shall be deemed to prohibit (a) a Loan Party from
merging into or consolidating with any other Loan Party or any other Subsidiary
of the Borrower; provided (i) the Borrower is the surviving entity in the case
of a merger involving the Borrower and (ii) the surviving entity in the case of
a merger involving a Loan Party and a Subsidiary that is not a Loan Party is, or
upon such merger becomes, a Loan Party or (b) a Subsidiary that is not a Loan
Party from merging into or consolidating with any other Subsidiary that is not a
Loan Party. The Borrower will, and will cause each Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted; provided, however, that nothing herein shall prevent the
termination or existence (corporate or otherwise) of any Subsidiary which in the
reasonable judgment of management of the Borrower is no longer necessary or
desirable. The primary business of the Borrower and its Subsidiaries shall at
all times be the acquisition, development and sale of real estate assets and
ancillary and complementary businesses thereto.

SECTION 5.04.

Maintenance of Properties. Maintain all its properties and assets in good
working order and condition and make all necessary repairs, renewals and
replacements thereof so that its business carried on in connection therewith may
be properly conducted at all times; and maintain or require to be maintained (a)
adequate insurance, by reputable insurers, on all properties of the Loan Parties
which are of character usually insured by Persons engaged in the same or a
similar business against loss or damage resulting from fire, defects in title or
other risks insured against by extended coverage and of the kind customarily
insured against by those Persons, (b) adequate public liability insurance
against tort claims which may be incurred by any Loan Party, and (c) such other
insurance as may be required by law, in each case, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
Upon the request of the Agent, the Borrower will furnish to the Lenders full
information as to the insurance carried.

SECTION 5.05.

Maintaining Records; Access to Premises and Books. Keep proper corporate books
and financial records with full, true and correct entries in all material
respects in conformity with GAAP and, at all reasonable times and as often as
any Lender may reasonably request, at the cost of such Lender (unless a Default
has occurred and is continuing), permit authorized representatives and agents
(including accountants) designated by that Lender to (a) have access to the
premises of the Borrower and each Subsidiary and to their respective corporate
books and financial records, and all other records relating to their respective
operations and procedures, (b) make copies of or excerpts from those books and
records and (c) upon reasonable notice to the Borrower, discuss the respective
affairs, finances and operations of the Borrower and its Subsidiaries with, and
to be advised as to the same by, their respective officers; provided that,
except to the extent that a Default has occurred and is continuing, none of the
foregoing shall unreasonably interfere with the normal business operations of
the Borrower or any of its Subsidiaries and that the Lenders shall engage in any
such inspections on a cooperative basis.

 

56 

 

 

SECTION 5.06.

Notices. Give prompt written notice to the Agent of (a) any proceeding
instituted by or against the Borrower or any of the Loan Parties in any federal
or state court or before any Governmental Authority, which could reasonably be
expected to be determined adversely against such Loan Party and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect on
any Loan Party, and (b) any other event which could reasonably be expected to
lead to or result in a Material Adverse Effect on any Loan Party or result in an
ERISA Event or an Event of Default.

SECTION 5.07.

Addition and Removal of Guarantors. (a) Promptly secure the execution and
delivery of the Guaranty (or a Supplemental Guaranty) to the Agent for the
benefit of the Lenders from each Significant Subsidiary, whether now existing or
formed and organized after the date hereof, if such Significant Subsidiary is a
wholly-owned Subsidiary of the Borrower; provided that notwithstanding anything
to the contrary herein, none of the following Significant Subsidiaries shall be
required to execute or deliver a Guaranty (or a Supplemental Guaranty) or to
become a Guarantor: (i) any Significant Subsidiary hereafter formed or organized
if federal or state regulatory requirements prohibit such Significant Subsidiary
from being a Guarantor or (ii) any Significant Subsidiary as may be agreed by
the Required Lenders. Each such Significant Subsidiary (other than the
Significant Subsidiaries referenced in clauses (i) and (ii) of the immediately
foregoing sentence) that does not deliver the Guaranty on the Effective Date
shall execute and deliver a Guaranty Supplement within 30 days after it meets
the criteria set forth in the preceding sentence. Concurrently with the
execution and delivery by such a Significant Subsidiary of a Guaranty
Supplement, the Borrower will deliver to the Agent such legal opinions and
evidence of corporate or other action and authority in respect thereof as shall
be reasonably requested by the Agent.

(b)

In the event that any Guarantor ceases to be a wholly-owned Subsidiary of the
Borrower or ceases to be engaged in the active conduct of business, the Borrower
may request the release of such Guarantor form its obligations under its
Guaranty and, provided no Default exists, the Agent shall deliver to the
Borrower a written release of such Guarantor from its obligations under the
Guaranty and shall so notify the Lenders.

(c)

The Borrower shall not cause or permit the voting securities or other ownership
interests of any wholly-owned Subsidiary to be less than 100% owned and
controlled, directly or indirectly, by the Borrower except for a legitimate
business purpose unrelated to whether such Subsidiary is required to be a
Guarantor hereunder.

 

57 

 

 

SECTION 5.08.

Compliance with Laws and Other Requirements. Promptly and fully comply with,
conform to and obey all present and future laws, ordinances, rules, regulations,
orders, writs, judgments, injunctions, decrees, awards and all other legal
requirements applicable to the Borrower, its Subsidiaries and their respective
properties, in each case, the violation of which could have a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.

SECTION 5.09.

Use of Proceeds. Use and cause to be used the proceeds of the Revolving Credit
Advances for working capital and general corporate purposes, including
acquisitions. The Borrower will not request any Revolving Credit Borrowing, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers and employees, and shall use reasonable
efforts so that their agents, shall not use, the proceeds of any Revolving
Credit Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE VI

Negative Covenants of the Borrower

So long as any Revolving Credit Advance shall remain unpaid or any Lender shall
have any Revolving Credit Commitment hereunder:

SECTION 6.01.

Financial Condition Covenants. The Borrower shall not,

(a)

Maximum Leverage Ratio. As of the end of each fiscal quarter, commencing with
the fiscal quarter ending December 31, 2015, permit the Leverage Ratio to exceed
1.00:1.00.

(b)

Minimum Interest Coverage. As of the end of each fiscal quarter, commencing with
the fiscal quarter ending December 31, 2015, fail to maintain an Interest
Coverage Ratio greater than 2.00:1.00.

(c)

Minimum Net Worth Test. As of the end of each fiscal quarter, commencing with
the fiscal quarter ending December 31, 2015, fail to maintain Consolidated
Tangible Net Worth of at least (a) $250,000,000 plus (b) the sum of (i) 50% of
the cumulative Consolidated Net Income, if positive, of the Borrower and its
Subsidiaries from and after January 1, 2016, plus (ii) 50% of the net cash
proceeds from any equity offerings of the Borrower completed after the date
hereof.

 

58 

 

 

(d)

Speculative Unit Inventory Test. As of the end of each fiscal quarter,
commencing with the fiscal quarter ending December 31, 2015, permit the
aggregate number of Speculative Units owned by the Borrower or any of its
Subsidiaries to exceed the greater of (i) 50% of the number of Unit Closings
during the preceding twelve months and (ii) 100% of the number of Unit Closings
during the preceding six months (the “Speculative Unit Inventory Test”). A
failure to comply with the Speculative Unit Inventory Test shall not be a
Default, but there shall be excluded from the Borrowing Base, as of the last day
of the quarter in which such non-compliance occurs, any excess Speculative
Units.

SECTION 6.02.

Liens and Encumbrances. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, grant or suffer or permit to exist any Liens, other than
Permitted Liens, on any of its rights, properties or assets.

SECTION 6.03.

Subsidiary Indebtedness. The Borrower shall not permit any Subsidiary (other
than a Subsidiary that is a Loan Party) to create, incur, assume or permit to
exist any Indebtedness, except:

(a)

Indebtedness created under the Loan Documents;

(b)

Indebtedness existing on the date hereof and set forth on Schedule 6.03(b)
(including, without limitation, the Inwood Indebtedness), and any extensions,
renewals and refinancings of any such Indebtedness that do not increase the
outstanding principal amount thereof except by an amount no greater than accrued
and unpaid interest with respect to such Indebtedness and any reasonable fees,
premium and expenses relating to such extension, renewal or refinancing;

(c)

Indebtedness owed to the Borrower or any Subsidiary; provided that such
Indebtedness shall not have been transferred or assigned to any Person other
than the Borrower or any Subsidiary;

(d)

guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided that, in the case of any such guarantee of Indebtedness of
the Borrower or any Loan Party, such Subsidiary shall have become a Loan Party
hereunder;

(e)

Indebtedness of any Person existing at the time such Person becomes a Loan Party
or Subsidiary or is merged with or into the Borrower or any of its Subsidiaries,
provided that such Indebtedness was in existence prior to the date of such
acquisition, merger or consolidation, and was not incurred in anticipation
thereof, and any extensions, renewals and refinancings thereof that do not
increase the outstanding principal amount thereof except by an amount no greater
than accrued and unpaid interest with respect to such obligations and any
reasonable fees, premium and expenses relating to such extension, renewal or
refinancing;

(f)

Non-Recourse Indebtedness;

(g)

Hedging Obligations arising in the ordinary course of business and not for
speculative purposes;

 

59 

 

 

(h)

Capital Lease Obligations incurred in the ordinary course of business;

(i)

Indebtedness of a Subsidiary, if (i) the Subsidiary has been (x) acquired after
the date of this Agreement or (y) formed to acquire assets after the date of
this Agreement and (ii) the proceeds of such Indebtedness are used by such
Subsidiary to finance the construction of Real Estate Inventory; provided that
(i) the aggregate principal amount of Indebtedness incurred by any such
Subsidiary pursuant to this Section 6.03(i) shall not exceed the Consolidated
Tangible Net Worth of such Subsidiary at the time of incurrence of such
Indebtedness and (ii) the aggregate principal amount of outstanding Indebtedness
incurred pursuant to this Section 6.03(i) shall not at any time exceed
$35,000,000; and

(j)

other Indebtedness; provided that the sum, without duplication, of (i) the
aggregate principal amount of outstanding Indebtedness incurred pursuant to this
Section 6.03(j) and (ii) the aggregate principal amount of outstanding
obligations secured by Liens incurred pursuant to clause (u) of the definition
of Permitted Liens shall not at any time exceed $25,000,000.

SECTION 6.04.

Limitation on Fundamental Changes; Asset Sales. (a) The Borrower shall not, nor
shall it permit any of its Subsidiaries to, do any of the following:

(i)

sell, assign, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or any portion of the assets (whether now owned or
hereafter acquired) of the Borrower and the Subsidiaries (taken as a whole on a
Consolidated basis) except for (A) the sale of inventory in the ordinary course
of business and (B) other dispositions, sales, or assignments of properties,
provided that the fair value of such dispositions, sales or transfers pursuant
to this clause (b) in any fiscal quarter does not exceed 15% of Consolidated
Tangible Net Worth (determined as of the last day of the most recent fiscal
quarter for which financial statements are available);

(ii)

merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it, except (i) any Person may merge with the
Borrower, provided that the Borrower shall be the continuing or surviving person
and (ii) any Person may merge with a Subsidiary, provided that such Subsidiary
shall be the continuing or surviving person or the continuing or surviving
Person becomes a Subsidiary upon such merger hereunder and, in each case, the
transaction represents an acquisition permitted under Section 6.04(b);

(iii)

dissolve, liquidate or wind up its business by operation of law or otherwise; or

(iv)

distribute to the stockholders of the Borrower any Capital Stock of any
Subsidiary that is a Guarantor;

 

60 

 

 

provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person, (3)
the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and (4)
such occurrence shall not constitute or give rise to (a) an Event of Default or
(b) default (beyond all applicable grace and cure periods) in respect of any of
the covenants contained in any agreement to which the Borrower or any such
Subsidiary is a party or by which its property may be bound if such default
would have a Material Adverse Effect.

(b)

The Borrower shall not, nor shall it permit any of its Subsidiaries to, acquire
another Person unless (i) the primary business of such Person is engaging in
homebuilding, multi-family, land acquisition or land development businesses and
businesses that are reasonably related thereto or reasonable extensions thereof,
(ii) the majority of shareholders (or other equity interest holders), the board
of directors or other governing body of such Person approves such acquisition
and (iii) no Default or Event of Default exists or would result from such
acquisition.

Nothing contained in this Section 6.04, however, shall restrict any sale of
assets among the Loan Parties and their Subsidiaries which is in the ordinary
course of business or is otherwise in compliance with all other provisions of
this Agreement.

SECTION 6.05.

Permitted Investments. The Borrower shall not, nor shall it permit any
Subsidiary to, make any Investment or otherwise acquire any interest in any
Person, except:

(a)

Investments in or loans or advances to (i) the Borrower, (ii) in any
wholly-owned Guarantor, and (iii) any Subsidiary (or, unless prohibited by
Section 6.04(b), an entity that will become a Subsidiary as a result of such
Investment);

(b)

Investments in Cash Equivalents and Permitted Investments;

(c)

receivables owing to the Borrower or any Subsidiary if created or acquired in
the ordinary course of business;

(d)

lease, utility and other similar deposits in the ordinary course of business;

(e)

Investments made by the Borrower for consideration consisting only of Capital
Stock of the Borrower;

(f)

guarantees of performance obligations in the ordinary course of business;

 

61 

 

 

(g)

Investments outstanding on the Effective Date, as set forth on Schedule 6.05(g);

(h)

Investments permitted by Section 6.04(b);

(i)

Investments in mortgages, receivables, other securities or ownership interests,
loans or advances made in connection with a strategy to acquire land or other
homebuilding assets through foreclosure or other exercise of remedies;

(j)

Investments in securities of trade creditors or customers received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(k)

Investments or securities received in settlement of debts owing to the Borrower
or any Subsidiary in the ordinary course of business;

(l)

loans to employees, agents, customers or suppliers in the ordinary course of
business not to exceed $5,000,000 in the aggregate at any time outstanding;

(m)

Investments, other than those permitted by subsections (a) through (l) above, in
Persons that are in the business of homebuilding, multi-family, land
acquisition, land development, mortgage origination, mortgage banking, loan
servicing, providing title, or in businesses that are reasonably related thereto
or reasonable extensions thereof not to exceed in the aggregate amount
outstanding 15 % of Consolidated Tangible Net Worth at the time of such
Investment; and

(n)

other Investments in the aggregate amount not to exceed $20,000,000 at any time
outstanding.

SECTION 6.06.

No Margin Stock. The Borrower shall not use or permit to be used any of the
proceeds of the Revolving Credit Advances to purchase or carry any “margin
stock” (as defined in Regulation U).

SECTION 6.07.

Burdensome Agreements. The Borrower shall not enter into any Contractual
Obligation that limits the ability (a) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (b) of any Subsidiary to guarantee the
Indebtedness of the Borrower or (c) of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person to secure its
obligations under the Loan Documents to which it is a party; provided, however,
that the foregoing shall not apply to (i) restrictions imposed by law or this
Agreement, (ii) customary restrictions and conditions contained in agreements
relating to a sale of a Subsidiary or all or substantially all of its assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) customary
provisions in leases, partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer or encumbrance of leasehold interests or ownership interests in such
partnership, limited liability company, joint venture or similar Person, (iv)
with respect to clause (c), customary provisions in leases restricting the
assignment thereof, (v) customary restrictions contained in the definitive
documents for secured Indebtedness permitted pursuant to this Agreement so long
as such restrictions apply only to the Subsidiaries that are party to such
agreement and the assets that are collateral for such Indebtedness and (vi)
customary restrictions contained in the definitive documents for Indebtedness
permitted pursuant to this Agreement so long as such restrictions are not more
restrictive than those contained in the Loan Documents.

 

62 

 

 

SECTION 6.08.

Prepayment of Indebtedness. If a Default has occurred and is continuing or an
acceleration of the indebtedness under this Agreement has occurred, the Borrower
shall not voluntarily prepay, or permit any Guarantor voluntarily to prepay, the
principal amount, in whole or in part, of any Indebtedness other than
(a) indebtedness owed to each Lender hereunder or under some other agreement
between the Borrower and such Lender, (b) Indebtedness that ranks pari passu
with the indebtedness incurred under this Agreement which is or becomes due and
owing whether by reason of acceleration or otherwise and (c) Indebtedness that
is exchanged for, or converted into, Capital Stock (or securities to acquire
Capital Stock) of any Loan Party.

SECTION 6.09.

Transactions with Affiliates. The Borrower shall not enter into any transaction
(including, without limitation, the purchase or sale of any property or service)
with, or make any payment or transfer to, any Affiliate (or permit any
Subsidiary to do any of the foregoing), except (a) in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s, or a
Loan Party’s or a Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower, such Loan Party or such Subsidiary than the
Borrower, such Loan Party or such Subsidiary would obtain in a comparable
arms’-length transaction, (b) transactions between the Borrower and/or its
Subsidiaries, (c) salary, bonuses, equity compensation and other compensation
arrangements and indemnification arrangements with directors or officers
consistent with past practices or current market practices, (d) Investments
permitted under Section 6.05, and (e) transactions otherwise expressly permitted
under this Agreement.

SECTION 6.10.

Anti Corruption Laws; Anti-Terrorism Laws; Sanctions. The Borrower will not
request any Revolving Credit Borrowing, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Revolving
Credit Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

63 

 

 

SECTION 6.11.

Restricted Payments. The Borrower shall not, nor shall it permit any Subsidiary
to, declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
provided that (a) any Subsidiary may declare and make Restricted Payments
ratably to its equity holders, (b) the Borrower or any Subsidiary may make
Restricted Payments to any holder of its Capital Stock in the form of additional
shares of Capital Stock of the same class and (c) the Borrower or any Subsidiary
may make other Restricted Payments so long as (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) the
Leverage Ratio, both before and after giving effect to such Restricted Payment,
would not exceed 0.75:1.00.

ARTICLE VII

Events of Default

SECTION 7.01.

Events of Default. If any of the following events (“Events of Default”) shall
occur and be continuing:

(a)

The Borrower shall fail to pay any principal of any Revolving Credit Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Revolving Credit Advance or make any other payment of fees or
other amounts payable under this Agreement or any other Loan Document within
five Business Days after any such interest, fees or other amounts becomes due in
accordance with the terms hereof; or

(b)

Any representation or warranty made or deemed made by any Loan Party herein or
in any other Loan Document or that is contained in any certificate or document
furnished by it, on or after the Effective Date, under this Agreement or any
such other Loan Document shall prove to be incorrect, in any material respect,
on the date when made; or

(c)

(i) The Borrower shall default in the observance or performance of any covenant
contained in Section 5.03, 5.05, 5.06 or 5.09, or Article VI, or (ii) the
Borrower shall default in the observance or performance of any other covenant
contained in this Agreement or any other Loan Document (other than as provided
in paragraphs (a) through (c) of this Section 7.01), and such default shall
continue unremedied for a period of thirty (30) days; or

(d)

with respect to any Indebtedness (including any Contingent Obligation, but
excluding the Loans, any other Indebtedness under any of the Loan Documents and
any Non-Recourse Indebtedness) the aggregate outstanding principal amount of
which is greater than $15,000,000 (“Material Indebtedness”): (i) any Loan Party
shall (1) default in making any payment of any principal of any Material
Indebtedness beyond any applicable period of grace, (2) default in making any
payment of any interest on any Material Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created, or (3) default in the observance or performance of any other
material agreement or condition relating to any Material Indebtedness, or any
other event shall occur or condition exist, the effect of which (after giving
effect to any applicable grace or cure period) is to cause, or to permit the
holder or beneficiary of such Material Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Material Indebtedness to become due prior to its stated maturity
or (in the case of any such Material Indebtedness constituting a Contingent
Obligation) to become payable or (ii) any Material Indebtedness shall be
required to be prepaid or redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Material Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof as a result of any
contingent event or condition related to the creditworthiness, financial
performance or ownership of any Loan Party; or

 

64 

 

 

(e)

(i) The Borrower or any other Loan Party shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) there shall be commenced
against the Borrower or any other Loan Party any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any other Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Borrower or any other Loan Party shall take any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Borrower or any other Loan Party shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or (vi) or the Borrower or any other Loan Party shall make a general
assignment for the benefit of its creditors; or

(f)

(i) An ERISA Event shall have occurred, (ii) a trustee shall be appointed by a
United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s) or (iv) any Loan
Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; and in each case
in clauses (i) through (iv) above, such event or condition, together with all
other such events or conditions, if any, which could reasonably be expected to
result in a Material Adverse Effect; or

 

65 

 

 

(g)

One or more final non-appealable judgments or decrees (excluding any judgments
or decrees covered by insurance by a solvent and unaffiliated insurer that has
not disputed coverage, other than pursuant to a reservation of rights letter)
shall be entered against any Loan Party, which have not have been paid, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof, involving in the aggregate a liability of more than $15,000,000; or

(h)

Any Loan Party shall be found liable under a final non-appealable judgment or
decree for (A) the release by any Loan Party, any of its Subsidiaries or any
other Person of any Hazardous Substance into the environment, or (B) any
violation of any Environmental Law or any federal, state or local health or
safety law or regulation, which, in either case of clause (A) or (B), could
reasonably be expected to have a Material Adverse Effect; or

(i)

the guarantee contained in Section 1 of the Guaranty shall cease, for any
reason, to be in full force and effect or any Loan Party or any Affiliate of any
Loan Party shall so assert (excluding release of any Loan Party in accordance
with the Loan Documents); or

(j)

there shall occur any Change of Control of the Borrower;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Revolving Credit Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Revolving Credit Advances, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Revolving Credit Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Revolving Credit Advances shall
automatically be terminated and (B) the Revolving Credit Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

SECTION 7.02.

[Reserved].

ARTICLE VIII

The Agent 

SECTION 8.01.

Authorization and Authority. Each of the Lenders hereby irrevocably appoints
Citibank to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any Loan Document (or any other similar term)
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.



66 

 

 

SECTION 8.02.

Rights as a Lender. The Person serving as the Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03.

Duties of Agent; Exculpatory Provisions. (a) The Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

67 

 

 

(b)

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 7.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.

(c)

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

SECTION 8.04.

Reliance by Agent. The Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Revolving Credit Advance that by
its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Revolving Credit Advance. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05.

Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Credit Facility
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

68 

 

 

SECTION 8.06.

Resignation of Agent. (a) The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)

If the Person serving as Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, in consultation with the Borrower, appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder, the provisions of this Article and Section 9.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

 

69 

 

 

SECTION 8.07.

Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.08.

No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Arrangers nor the syndication agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the Agent or a
Lender hereunder.

SECTION 8.09.

Releases of Guaranties. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 9.01) to take any action requested by Borrower
having the effect of releasing any guarantee obligations to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 9.01, provided that
releases of Guarantors must comply with Section 5.07 unless otherwise consented
to by the Lenders in accordance with Section 9.01.

ARTICLE IX

Miscellaneous

SECTION 9.01.

Amendments, Etc. (a) Except as provided in Sections 2.21 and 2.22, no amendment
or waiver of any provision of this Agreement or the Notes, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders, do any of the
following: (i) waive any of the conditions specified in Section 3.01,
(ii) change the percentage of the Revolving Credit Commitments or of the
aggregate unpaid principal amount of the Revolving Credit Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 9.01; and (b) no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, do any of the following: (i)  increase or extend the Revolving
Credit Commitment of such Lender, (ii) reduce the principal of, or interest on,
the Revolving Credit Advances or any fees or other amounts payable hereunder,
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Revolving Credit Advances or any fees or other amounts payable hereunder or
(iv) release all or substantially all of the Guarantors from their obligations
under the Guaranty; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any other Loan Document.

 

70 

 

 

SECTION 9.02.

Notices, Etc. (a) Notices Generally. Except as provided in paragraph (b) below,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic mail or facsimile as follows:

(i)

if to the Borrower, to the Borrower at 2805 North Dallas Parkway, Suite 400,
Plano, Texas 75093, Attention of James R. Brickman and Rick Costello (Emails:
jim@greenbrickpartners.com; Rick@greenbrickpartners.com), with a copy to Brian
Mier, Esq. (Facsimile No. 972-619-6291; Email: bmier@mierlaw.com);

(ii)

if to the Agent, to Citibank at Building #3, 1615 Brett Road, New Castle,
Delaware 19720, Attention of Bank Loan Syndications (Facsimile No. (212)
994-0961; Email: GLAgentOfficeOps@citi.com; Email: oploanswebadmin@citi.com (for
materials required to be delivered pursuant to Section 5.01(a)-(g));

(iii)

if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)

Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

71 

 

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)

Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)

Platform. (i) Each party hereto agrees that the Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). Nothing
in this Section 9.02(d) shall prejudice the right of the Agent to make the
Communications available to the Lenders in any other manner specified in this
Agreement.

(ii)

The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

(iii)

Each Lender agrees that e-mail notice to it (at the address provided pursuant to
the next sentence and deemed delivered as provided in the next paragraph)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to such Lender for purposes of this
Agreement. Each Lender agrees (i) to notify the Agent in writing (including by
electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for such Lender to which the foregoing notice
may be sent by electronic transmission, and (ii) that the foregoing notice may
be sent to such e-mail address.

 

72 

 

 

SECTION 9.03.

No Waiver; Remedies. No failure on the part of any Lender or the Agent to
exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

SECTION 9.04.

Costs and Expenses. (a) Costs and Expenses. The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Agent, the
Arranger and their respective Affiliates (including the reasonable and
documented fees, charges and disbursements of counsel for the Agent or the
Arranger) in connection with the syndication of the Revolving Credit Facility
prior to the date of this Agreement, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Agent, the
Arranger or any Lender (including the fees, charges and disbursements of any
counsel for the Agent, the Arranger or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Revolving Credit Advances made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Credit Advances.

(b)

Indemnification by the Borrower. The Borrower shall indemnify the Agent (and any
sub-agent thereof), the Arranger and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower), other than such Indemnitee and its Related Parties, arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Revolving Credit Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any liability imposed under
Environmental Law in connection with the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 9.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

73 

 

 

(c)

Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), the Arranger
or any Related Party thereof, each Lender severally agrees to pay to the Agent
(or any such sub-agent), the Arranger or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate principal amount of the Revolving Credit Advances) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided further that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Agent (or any such sub-agent) or the
Arranger in its capacity as such, or against any Related Party of the foregoing
acting for the Agent (or any such sub-agent) or Arranger in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.02(f).

(d)

Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Credit Advance, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)

Payments. All amounts due under this Section shall be payable promptly after
demand therefor. Each such demand shall be accompanied by an invoice in
reasonable detail or other reasonable detail of the basis for such requested
amount.

 

74 

 

 

(f)

Breakage. If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Revolving Credit Advance, as a
result of a payment or Conversion pursuant to Section 2.08, 2.10 or 2.12,
acceleration of the maturity of the Revolving Credit Advances pursuant to
Section 7.01 or for any other reason, or if any such payment is made by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Revolving Credit Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Borrower pursuant to Section 2.18(b) or (ii) as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Revolving Credit Advance.

(g)

Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.

SECTION 9.05.

Right of Set-off. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender or any such Affiliate, to
or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of Section 2.20 and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Revolving Credit Advances owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

75 

 

 

SECTION 9.06.

Binding Effect. This Agreement shall become effective (other than Section 2.01,
which shall only become effective upon satisfaction of the conditions precedent
set forth in Section 3.01) when it shall have been executed by the Borrower and
the Agent and when the Agent shall have been notified by each Initial Lender
that such Initial Lender has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders (and any other attempted assignment or transfer
by any party hereto shall be null and void).

SECTION 9.07.

Assignments and Participations. (a) Successors and Assigns Generally. No Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section 9.07, (ii) by way of participation in accordance with the
provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section 9.07 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section 9.07 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)

Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Revolving Credit Advances at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)

Minimum Amounts. (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Revolving Credit Commitment and/or the Revolving
Credit Advances at the time owing to it or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)

in any case not described in paragraph (b)(i)(A) of this Section, the aggregate
amount of the Revolving Credit Commitment (which for this purpose includes
Revolving Credit Advances outstanding thereunder) or, if the applicable
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Revolving Credit Advances of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $3,000,000 and increments of $1,000,000 in excess thereof, unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

76 

 

 

(ii)

Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Credit Advance or the Revolving
Credit Commitment assigned.

(iii)

Required Consents. No consent shall be required for any assignment except to the
extent required by paragraph (b)(i)(B) of this Section or the definition of
Eligible Assignee.

(iv)

Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v)

No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates, (B) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) any
Competitor.

(vi)

No Assignment to Natural Persons. No such assignment shall be made to a natural
Person.

(vii)

Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Revolving Credit Advances in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

77 

 

 

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 9.04 and remain liable under
Section 9.04(e) with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)

Register. The Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts (and stated interest) of the Revolving Credit Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)

Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower s Affiliates or any
Competitor) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and/or the Revolving Credit Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.04(d) with respect to any payments made by such Lender
to its Participant(s).

 

78 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement that requires such Lender’s consent and directly
affects the Participant; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in 9.01(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.11, 9.04(f) and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.11 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolving Credit Advances or other obligations under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(e)

Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority having jurisdiction over
such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

79 

 

 

SECTION 9.08.

Confidentiality. Each of the Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.08, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement, (ii) any credit
insurance provider or (iii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Revolving Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Revolving
Credit Facility; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.09.

Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

80 

 

 

SECTION 9.10.

Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11.

Jurisdiction, Etc. (a) Jurisdiction. The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such  courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(b)

Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c)

Service of Process. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 9.02. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

SECTION 9.12.

Patriot Act Notice. Each Lender and the Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall provide such information and take such actions as are reasonably
requested by the Agent or any Lenders in order to assist the Agent and the
Lenders in maintaining compliance with the Patriot Act.

 

81 

 

 

SECTION 9.13.

Other Relationships; No Fiduciary Duty. No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of the Agent
and each Lender to enter into or maintain business relationships with the
Borrower or any Affiliate thereof beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents. The Borrower agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, the Borrower, its Subsidiaries and
their respective Affiliates, on the one hand, and the Agent, the Lenders and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any advisory,
equitable or fiduciary duties on the part of the Agent, any Lender or any of
their respective Affiliates, and no such duties will be deemed to have arisen in
connection with any such transactions or communications. The Borrower also
hereby agrees that none of the Agent, any Lender or any of their respective
Affiliates have advised and are advising the Borrower as to any legal,
accounting, regulatory or tax matters, and that the Borrower is consulting its
own advisors concerning such matters to the extent it deems appropriate.

SECTION 9.14.

Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other person has represented, expressly or otherwise, that such other person
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents by, among other things, the
mutual waivers and certifications in this Section.

 

 

82 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  GREEN BRICK PARTNERS, INC.       By:   /s/ James R. Brickman     Name: James
R. Brickman     Title: Chief Executive Officer

 

[Signature Page to Green Brick Credit Agreement]

 

 

  CITIBANK, N.A.,
     as Agent       By:   /s/ Michael Vondriska     Name: Michael Vondriska    
Title: Vice President

 

[Signature Page to Green Brick Credit Agreement]

 

 

Initial Lenders

  CITIBANK, N.A.   By:   /s/ Michael Vondriska     Name: Michael Vondriska    
Title: Vice President

 

 

[Signature Page to Green Brick Credit Agreement]

 

 

 

  CREDIT SUISSE AG, CAYMAN
       ISLANDS BRANCH         By:   /s/ Bill O’Daly     Name: BILL O’DALY    
Title: AUTHORIZED SIGNATORY         By:   /s/ D. Andrew Maletta     Name: D.
ANDREW MALETTA     Title: AUTHORIZED SIGNATORY

 

[Signature Page to Green Brick Credit Agreement]

 

 

SCHEDULE I

Green Brick Partners, Inc.

CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lenders   Revolving Credit
Commitment Citibank, N.A.   $25,000,000 Credit Suisse AG, Cayman Islands Branch
  $15,000,000 Total:   $40,000,000

 

 

 

 

SCHEDULE II

Green Brick Partners, Inc.

CREDIT AGREEMENT

EXISTING LIENS

 

(1)   

All Liens specified on Schedule 6.03(b) or otherwise securing the Indebtedness
described on Schedule 6.03(b).

(2)   

All Liens securing the Inwood Indebtedness, including the following:

(a)

Deed of Trust and Security Agreement granted by JBGL Chateau, LLC, for the
benefit of Inwood National Bank, a national banking association, recorded in
Denton County, Texas;

(b)

Deed of Trust and Security Agreement granted by JBGL Exchange, LLC, for the
benefit of Inwood National Bank, a national banking association, recorded in
Denton County, Texas;

(c)

Deed of Trust and Security Agreement granted by JBGL Mustang, LLC, for the
benefit of Inwood National Bank, a national banking association, recorded in
Denton County, Texas; and

(d)

Deed to Secure Debt, Assignment of Rents and Leases, Security Agreement and
Fixture Filing granted by Johns Creek 206, LLC, to Inwood National Bank, a
national banking association, recorded in Fulton County, Georgia.

 

 

 

 

SCHEDULE 4.11(a)

Green Brick Partners, Inc.

CREDIT AGREEMENT

SUBSIDIARIES

  

  Entity Ownership Interest State 1 BFE Holdings, LLC BioFuel Energy, LLC 100%
Delaware 2 BFE Operating Company, LLC BFE Holdings, LLC 100% Delaware 3 BioFuel
Energy, LLC Green Brick Partners, Inc. 100% Delaware 4 Buffalo Lake Energy, LLC
BFE Operating Company, LLC 100% Delaware 5 CB JENI - Brick Row Townhomes, LLC CB
JENI Homes DFW LLC 100% Texas 6 CB JENI - Chase Oaks Village II, LLC CB JENI
Homes DFW LLC 100% Texas 7 CB JENI - Hemingway Court, LLC CB JENI Homes DFW LLC
100% Texas 8 CB JENI - Lake Vista Coppell, LLC CB JENI Homes DFW LLC 100% Texas
9 CB JENI - Settlement at Craig Ranch, LLC CB JENI Homes DFW LLC 100% Texas 10
CB JENI Acquisitions, LLC CB JENI Homes DFW LLC 100% Texas 11 CB JENI Berkshire
Place LLC CB JENI Homes DFW LLC 100% Texas 12 CB JENI Grand Park, LLC CB JENI
Homes DFW LLC 100% Texas 13 CB JENI Homes DFW LLC JBGL Ownership LLC 50% Texas
BHCP Homes, LLC 25% Texas BHCP Family Trust 25% Texas 14 CB JENI Hometown, LLC
CB JENI Homes DFW LLC 100% Texas 15 CB JENI Management, LLC CB JENI Homes DFW
LLC 100% Texas 16 CB JENI Mustang Park LLC CB JENI Homes DFW LLC 100% Texas 17
CB JENI Pecan Park, LLC CB JENI Homes DFW LLC 100% Texas 18 CB JENI Raiford
Crossing, LLC CB JENI Homes DFW LLC 100% Texas 19 CB JENI Stacy Crossing, LLC CB
JENI Homes DFW LLC 100% Texas 20 CB JENI Viridian, LLC CB JENI Homes DFW LLC
100% Texas 21 Centre Commercial Construction, LLC Centre Living Homes, LLC 100%
Texas 22 Centre Living Homes, LLC JBGL Ownership LLC 50% Texas 23 Gilman Trail
Energy, LLC BioFuel Energy, LLC 100% Delaware 24 Green Brick Title, LLC Green
Brick Partners, Inc. 100% Texas 25 JBGL 21 TPG EM, LLC JBGL Builder Finance LLC
100% Georgia

 

 

 

 

 

26 JBGL A&A, LLC JBGL Builder Finance LLC 89.19% Georgia MCWP, LLC 11.81%
Georgia 27 JBGL Atlanta Development 2014, LLC JBGL Builder Finance LLC 100%
Georgia 28 JBGL Atlanta Development, LLC JBGL Builder Finance LLC 100% Georgia
29 JBGL Avignon, LLC JBGL Builder Finance LLC 100% Texas 30 JBGL BF Development,
LLC JBGL Builder Finance LLC 100% Texas 31 JBGL Builder Finance LLC Green Brick
Partners, Inc. 100% Texas 32 JBGL Castle Pines Management, LLC Green Brick
Partners, Inc. 100% Texas 33 JBGL Castle Pines, LP Green Brick Partners, Inc.
100% Texas 34 JBGL Chamdun, LLC JBGL Builder Finance LLC 100% Georgia 35 JBGL
Chateau, LLC Green Brick Partners, Inc. 100% Texas 36 JBGL Exchange, LLC Green
Brick Partners, Inc. 100% Texas 37 JBGL Hawthorne, LLC Green Brick Partners,
Inc. 100% Texas 38 JBGL HH, LLC JBGL Builder Finance LLC 100% Texas 39 JBGL
Highlands Land, LLC JBGL Builder Finance LLC 100% Georgia 40 JBGL Highlands
Lender, LLC JBGL Builder Finance LLC 100% Georgia 41 JBGL Inwood LLC Green Brick
Partners, Inc. 100% Texas 42 JBGL Jamestown, LLC JBGL Builder Finance LLC 100%
Georgia 43 JBGL Kittyhawk, LLC Green Brick Partners, Inc. 100% Texas 44 JBGL
Lakeside, LLC Green Brick Partners, Inc. 100% Texas 45 JBGL Land Fund, LLC JBGL
Builder Finance LLC 50% Georgia MCWP, LLC 50% Georgia 46 JBGL Model Fund 1, LLC
JBGL Builder Finance LLC 100% Texas 47 JBGL Mustang LLC Green Brick Partners,
Inc. 100% Texas 48 JBGL Ownership LLC JBGL Builder Finance LLC 100% Delaware 49
JBGL Vista, LLC JBGL Builder Finance LLC 100% Texas 50 JBGL Willow Crest LLC
Green Brick Partners, Inc. 100% Texas 51 Johns Creek 206, LLC JBGL Builder
Finance LLC 100% Georgia 52 Normandy Homes - Alto Vista Irving, LLC CB JENI
Homes DFW LLC 100% Texas 53 Normandy Homes Cottonwood Crossing, LLC CB JENI
Homes DFW LLC 100% Texas 54 Normandy Homes Cypress Meadows, LLC CB JENI Homes
DFW LLC 100% Texas 55 Normandy Homes Grand Park, LLC CB JENI Homes DFW LLC 100%
Texas 56 Normandy Homes Lake Vista Coppell, LLC CB JENI Homes DFW LLC 100% Texas

 

 

 

 

 

57 Normandy Homes Lakeside, LLC CB JENI Homes DFW LLC 100% Texas 58 Normandy
Homes Mustang Park, LLC CB JENI Homes DFW LLC 100% Texas 59 Normandy Homes Pecan
Creek, LLC CB JENI Homes DFW LLC 100% Texas 60 Normandy Homes Viridian, LLC CB
JENI Homes DFW LLC 100% Texas 61 Normandy Homes Twin Creeks, LLC CB JENI Homes
DFW LLC 100% Texas 62 Normandy Homes, LLC CB JENI Homes DFW LLC 100% Texas 63
Oregon Trail Energy, LLC BioFuel Energy, LLC 100% Delaware 64 Pioneer Trail
Energy, LLC BFE Operating Company, LLC 100% Delaware 65 Providence Luxury Homes,
L.L.C. The Providence Group of Georgia, L.L.C. 80% Georgia Henderson & Adams
Fine Homebuilding, L.L.C. 20% Georgia 66 Southgate Homes - Suburban Living, LLC
Southgate Homes DFW LLC 100% Texas 67 Southgate Homes DFW LLC JBGL Ownership LLC
50% Texas James Millard Hankla, Jr. 50% Texas 68 Southgate Homes - Austin
Waters, LLC Southgate Homes DFW LLC 100% Texas 69 Southgate Homes - Angel Field,
LLC Southgate Homes DFW LLC 100% Texas 70 Southgate Homes - Canals, LLC
Southgate Homes DFW LLC 100% Texas 71 The Providence Group & Associates, L.L.C.
The Providence Group of Georgia, L.L.C. 100% Georgia 72 The Providence Group at
Jamestown II, L.L.C. JBGL Builder Finance LLC 100% Georgia 73 The Providence
Group of Florida, L.L.C. JBGL Ownership LLC 50% Florida TPG Consulting, L.L.C.
50% Florida 74 The Providence Group of Georgia Custom Homes, L.L.C. The
Providence Group of Georgia, L.L.C. 100% Georgia 75 The Providence Group of
Georgia, L.L.C. JBGL Ownership LLC 50% Georgia TPG Investment Trust 50% Georgia
76 The Providence Group Realty, L.L.C. The Providence Group of Georgia, L.L.C.
100% Georgia 77 TPG Development, L.L.C. The Providence Group of Georgia, L.L.C.
100% Georgia 78 TPG Homes at Abberley, L.L.C. The Providence Group of Georgia,
L.L.C. 100% Georgia 79 TPG Homes at Bellmoore, L.L.C. The Providence Group of
Georgia, L.L.C. 100% Georgia

 

 

 

 

 

80 TPG Homes at Crabapple, L.L.C. The Providence Group of Georgia, L.L.C. 100%
Georgia 81 TPG Homes at Highlands, L.L.C. The Providence Group of Georgia,
L.L.C. 100% Georgia 82 TPG Homes at Jamestown, L.L.C. The Providence Group of
Georgia, L.L.C. 100% Georgia 83 TPG Homes at LaVista Walk, L.L.C. The Providence
Group of Georgia, L.L.C. 100% Georgia 84 TPG Homes at Three Bridges, L.L.C. The
Providence Group of Georgia, L.L.C. 100% Georgia 85 TPG Homes at Whitfield Parc,
L.L.C. The Providence Group of Georgia, L.L.C. 100% Georgia 86 TPG Homes of
Florida, L.L.C. The Providence Group of Florida, L.L.C. 100% Florida 87 TPG
Homes, L.L.C. The Providence Group of Georgia, L.L.C. 100% Georgia 88 Wagon
Wheel Energy, LLC BioFuel Energy, LLC 100% Delaware

 

 

 

 

 

 

SCHEDULE 4.11(b)

Green Brick Partners, Inc.

CREDIT AGREEMENT

SIGNIFICANT SUBSIDIARIES/GUARANTORS

 

BioFuel Energy, LLC

CB JENI Homes DFW LLC

JBGL Atlanta Development, LLC

JBGL Builder Finance LLC

JBGL Chateau, LLC

JBGL Exchange LLC

JBGL Hawthorne, LLC

JBGL Jamestown, LLC

JBGL Kittyhawk, LLC

JBGL Mustang LLC

Johns Creek 206, LLC

The Providence Group of Georgia, L.L.C.

TPG Homes at Jamestown, L.L.C.

TPG Homes at Three Bridges, L.L.C.

The Providence Group of Georgia Custom Homes, L.L.C.

CB Jeni Berkshire Place LLC

JBGL Ownership LLC

 

 

 

 

 

 

 

SCHEDULE 6.03(b)

Green Brick Partners, Inc.

CREDIT AGREEMENT

EXISTING SUBSIDIARY INDEBTEDNESS

 

(1)     On December 13, 2013, a subsidiary of JBGL Builder Finance LLC and its
consolidated subsidiaries and affiliated companies (collectively, “Builder
Finance”), and JBGL Capital Companies (“Capital”), a combined group of commonly
managed limited liability companies and partnerships (collectively with Builder
Finance, “JBGL”), signed a promissory note for $9 million maturing at December
13, 2017, bearing interest at 6.0% per annum and collateralized by land
purchased in Allen, Texas. Accrued interest at September 30, 2015 was $0.

(2)     On May 22, 2015, a subsidiary of JBGL signed a promissory note for $1.0
million maturing on May 22, 2016, bearing interest at 3.5% per annum
collateralized by land located in Allen, TX.

(3)     Subsidiaries of the Borrower purchased lots under various agreements
from unrelated third parties. The sellers of these lots have subordinated a
percentage of the lot purchase price to various construction loans of
subsidiaries of the Company’s construction loans. Notes were signed in relation
to the subordination bearing interest at between 8.0% and 14.0%, collateralized
by liens on the homes built on each lot. The sellers will release their lien
upon payment of principle plus accrued interest at the closing of each
individual home to a third party buyer.

(4)     The Inwood Indebtedness.

 

 

 

 

SCHEDULE 6.05(g)

Green Brick Partners, Inc.

CREDIT AGREEMENT

EXISTING INVESTMENTS

 

 

NONE

 

 

 



 

 

 







FINAL VERSION

 

EXHIBIT A - FORM OF

PROMISSORY NOTE

  

U.S.$_______________
                                                                                                     Dated:
_______________, 20__

 

FOR VALUE RECEIVED, the undersigned, Green Brick Partners, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Revolving
Credit Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Credit Agreement dated as of December 15, 2015 among the Borrower, the Lender
and certain other lenders parties thereto, and Citibank, N.A. as Agent for the
Lenders and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest in respect of each Advance are payable in lawful
money of the United States to the Agent at its account maintained at 388
Greenwich Street, New York, New York 10013, in same day funds in same day funds.
Each Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Credit Advance being evidenced by
this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. 



        GREEN BRICK PARTNERS, INC.       By:   Title:

 





 



 



ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date Amount of
Advance Amount of
Principal Paid
or Prepaid Unpaid
Principal
Balance Notation Made
By                                                                              
                                                                               
                                                                               
           

 





2

 



 

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING





 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720

 

[Date]

 

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, Green Brick Partners, Inc., refers to the Credit Agreement,
dated as of December 15, 2015 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

(i)      The Business Day of the Proposed Revolving Credit Borrowing is
_______________, 20__.

 

(ii)     The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)    The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________.

 

[(iv)  The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is _____ month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A)    the representations and warranties contained in Article IV of the Credit
Agreement are correct in all material respects (other than any representation or
warranty qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects), before and after giving effect to the
Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; [and]

 

(B)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default[.][; and]

 

(c)     the Amount Outstanding, after giving effect to Proposed Revolving Credit
Borrowing, does not exceed the Borrowing Base Availability. 

 



  Very truly yours,       GREEN BRICK PARTNERS, INC.       By:     Title:

  



 



 

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION



 

Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 



 



1     For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2     For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3     Select as appropriate.

 

4     Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 





 



 

1. Assignor[s]:             [Assignor [is] [is not] a Defaulting Lender]     2.
Assignee[s]:             [for each Assignee, indicate [Affiliate][Approved Fund]
of [identify Lender]     3. Borrower(s): Green Brick Partners, Inc.       4.
Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement       5. Credit Agreement: The Credit Agreement dated as of
December 15, 2015 among Green Brick Partners, Inc., the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto  
    6. Assigned Interest[s]:        

 

Assignor[s]5 Assignee[s]6 Facility Assigned7 Aggregate Amount of Commitment/
Advances for all Lenders8 Amount of Commitment/
Advances Assigned8 Percentage Assigned of Commitment/Advances9 CUSIP Number    
                $ $ %         $ $ %         $ $ %  





 

[7. Trade Date: ______________]10  

 



--------------------------------------------------------------------------------



5     List each Assignor, as appropriate.

 

6     List each Assignor, as appropriate.

 

7     Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,”)

 

8     Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

9     Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.

 

10   To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 



2

 



 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to: 

 

  ASSIGNOR[S]11       [NAME OF ASSIGNOR]       By:     Title:

 



  [NAME OF ASSIGNOR]       By:     Title:



 

  ASSIGNEE[S]12       [NAME OF ASSIGNEE]       By:     Title:

 

  [NAME OF ASSIGNEE]       By:     Title:







 

[Consented to and]13 Accepted:

 



 



11   Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

12   Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

13    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 



3

 



 



[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent



    By:     Title:

 





4

 

 



[Consented to:]14

 

[NAME OF RELEVANT PARTY]



    By:     Title:

 





 



14   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 



5

 

 

ANNEX 1

 



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.      Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee (subject to such consents,
if any, as may be required under Section 9.07(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee and (viii)
it is not a Competitor (as defined in the Credit Agreement); and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or email shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 



6

 

  

EXHIBIT D - FORM OF
BORROWING BASE CERTIFICATE

 

Form of Borrowing Base Certificate

 

[LETTERHEAD OF GREEN BRICK PARTNERS, INC.]

 

[                 ], 20[   ]

 

CITIBANK, N.A., Agent
Building #3, 1615 Brett Road
New Castle, Delaware 19720

 

Ladies/Gentlemen:

 

This Borrowing Base Certificate is delivered to you pursuant to
[Section 3.01(e)] [Section 5.01(f)] of the Credit Agreement, dated as of
December 15, 2015 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among GREEN BRICK PARTNERS, INC., a Delaware corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders from time to time
party thereto, and CITIBANK, N.A., as agent.

 

  1. [Name of officer signing on behalf of the Borrower] is a duly elected,
qualified and acting Authorized Financial Officer of the Borrower.

 

  2. The Borrowing Base and the components thereof as set forth on Attachment 1
are accurate and complete as of [             , 20 ].

 

[Signature page follows.]

 





 

 



IN WITNESS WHEREOF, I have hereunto executed this Borrowing Base Certificate
this [      ] day of [ ,            20   ] in my capacity as an Authorized
Financial Officer of the Borrower and not in my individual capacity.





            by                 Name:       Title:

  





 

 



ATTACHMENT 1
TO EXHIBIT D

 

Borrowing Base Compliance Calculations

 

[Attach supporting calculations for Borrowing Base in reasonable detail]

 





 



 



EXHIBIT E - FORM OF
COMPLIANCE CERTIFICATE

 

Form of Compliance Certificate

 

[LETTERHEAD OF GREEN BRICK PARTNERS, INC.]

 

This Compliance Certificate is delivered to you by the Borrower pursuant to
[Section 3.01(e)] [Section 5.01(f)] of the Credit Agreement, dated as of
December 15, 2015 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among GREEN BRICK PARTNERS, INC., a Delaware corporation (“the Borrower”), the
banks, financial institutions and other institutional lenders from time to time
party thereto, and CITIBANK, N.A., as agent. This Compliance Certificate relates
to the accounting period ending [ , 20 ]. I, the undersigned, on behalf of the
Borrower, do certify on behalf of the Borrower that:

 

1.     I am (a) the Chief Executive Officer, President or an Executive Vice
President of the Borrower or (b) an Authorized Financial Officer of the
Borrower.

 

2.    I have reviewed and am familiar with the contents of this Compliance
Certificate.

 

3.    I, on behalf of the Borrower, have read the Credit Agreement and have made
or caused to be made under my supervision an examination in sufficient detail to
make an informed statement of the transactions and condition of the Loan Parties
and their Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Such
review did not disclose, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or Event of Default [(except as set forth on Attachment 3)]15.

 

4.   Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 6.01 of the Credit Agreement as of the
accounting period set forth above.

 

[Signature page follows.]

 



 



15   To include if applicable.

 





 



 



IN WITNESS WHEREOF, I have hereunto executed this Compliance Certificate this
[       ] day of [      , 20   ] in my capacity as Chief Executive Officer,
President, an Executive Vice President or an Authorized Financial Officer of the
Borrower and not in my individual capacity.

 

    by                 Name:       Title:

 



    by                 Name:       Title:



 





 

 



ATTACHMENT 1
TO EXHIBIT E

 

Financial Statements

 

[See Attached.]

 





 



 

ATTACHMENT 2
TO EXHIBIT E

 

Compliance with Financial Covenants

 

[See Attached.]

 





 



 

[ATTACHMENT 3
TO EXHIBIT E

 

Defaults and Events of Default]16

 



--------------------------------------------------------------------------------



16   To include if applicable.

 





 

 

EXHIBIT F - FORM OF

GUARANTY

 



GUARANTEE AGREEMENT

 

dated as of

 

December 15, 2015

 

among

 

GREEN BRICK PARTNERS, INC.

 

Certain Subsidiaries of GREEN BRICK PARTNERS, INC., 

from time to time party hereto

 

and

 

CITIBANK, N.A., 

as Agent

 





 



 

TABLE OF CONTENTS

  

  Page ARTICLE I

Definitions SECTION 1.01. Credit Agreement 1 SECTION 1.02. Other Defined Terms 1
ARTICLE II

Guarantee SECTION 2.01. Guarantee 2 SECTION 2.02. Guarantee of Payment 2 SECTION
2.03. No Limitations, Etc 3 SECTION 2.04. Reinstatement 3 SECTION 2.05.
Agreement To Pay; Subrogation 3 SECTION 2.06. Information 4 ARTICLE III

Indemnity, Subrogation and Subordination SECTION 3.01. Indemnity and Subrogation
4 SECTION 3.02. Contribution and Subrogation 4 SECTION 3.03. Subordination 4
ARTICLE IV

Miscellaneous SECTION 4.01. Notices 5 SECTION 4.02. Survival of Agreement 5
SECTION 4.03. Binding Effect; Several Agreement 5 SECTION 4.04. Successors and
Assigns 5 SECTION 4.05. Fees and Expenses; Indemnification 5 SECTION 4.06.
Applicable Law 6 SECTION 4.07. Waivers; Amendment 6 SECTION 4.08. WAIVER OF JURY
TRIAL 7 SECTION 4.09. Severability 7 SECTION 4.10. Counterparts 7 SECTION 4.11.
Headings 8 SECTION 4.12. Jurisdiction; Consent to Service of Process 8 SECTION
4.13. Termination or Release 8 SECTION 4.14. Additional Subsidiaries 9 Schedules
  Schedule I    Guarantors   Exhibits   Exhibit A      Form of Supplement  

 





 

 





GUARANTEE AGREEMENT dated as of 15, 2015 (this “Agreement”), among GREEN BRICK
PARTNERS, INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto and CITIBANK, N.A., as agent (in
such capacity, the “Agent”) for the benefit of the Guaranteed Parties (as
defined herein).

 

PRELIMINARY STATEMENT

 

Reference is made to the Credit Agreement dated as of December 15, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other institutional lenders from time to time party thereto
(the “Lenders”) and the Agent.

 

The Lenders have agreed to extend credit to the Borrower pursuant to, and upon
the terms and conditions specified in, the Credit Agreement. The obligations of
the Lenders to extend credit to the Borrower are conditioned upon, among other
things, the execution and delivery of this Agreement by the Borrower and each
Guarantor (such term having the meaning given to it in Article I). Each
Guarantor is an affiliate of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit, and in consideration of credit previously extended
thereunder.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.     Credit Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the Credit
Agreement.

 

(b)  The rules of construction specified in Section 1.2 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Agent” shall have the meaning assigned to such term in the preamble.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Guaranteed Parties” shall mean (a) the Lenders, (b) the Agent, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (d) the successors and assigns of each of the
foregoing.

 





 

 2

 

“Guarantor” shall mean (a) the Subsidiaries identified on Schedule I hereto as
Guarantors and (b) each other Subsidiary that becomes a party to this Agreement
as a Guarantor after the Closing Date.

 

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations of the Borrower to any of
the Guaranteed Parties under the Credit Agreement and each of the other Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents and (c) the due and punctual payment and performance
of all the obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents.

 

ARTICLE II

Guarantee

 

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Agent
or any other Guaranteed Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Agent or any other Guaranteed Party in favor of the Borrower or any other
Person.

 





 

 3

 

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Agent or any other Guaranteed Party to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement, (iii) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the Agent or
any other Guaranteed Party for the Obligations or any of them, (iv) any default,
failure or delay, wilful or otherwise, in the performance of the Obligations,
(v) any law, regulation, decree or order of any jurisdiction or any other event,
to the extent such Guarantor can lawfully waive application thereof, or (vi) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations).

 

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Agent and the other Guaranteed Parties may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash. To the fullest extent permitted by applicable law, each Guarantor
hereby waives any defense arising out of any such election, even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

 

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Agent or any other Guaranteed Party upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.

 

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Guaranteed
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Guaranteed Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Agent as provided above, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.

 





 

4

 

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Agent nor any other Guaranteed Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

ARTICLE III

Indemnity, Subrogation and Subordination

 

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.

 

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 3.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment multiplied by a fraction of which the numerator shall be the net worth
of the Contributing Guarantor on the date hereof and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 4.14, the date
of the supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 3.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 3.01 to the extent of such payment.

 

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 3.01 and 3.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

 

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to, or to it by, the Borrower or any Subsidiary
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations; provided that unless an Event of Default shall have occurred and be
continuing and the Agent shall have given the Borrower notice directing the
Borrower and the Guarantors to discontinue such payments, the Borrower and the
Guarantors may repay and incur such Indebtedness and other monetary obligations
pursuant to the terms thereof and to the extent permitted under the Credit
Agreement.

 





 

 5

ARTICLE IV

Miscellaneous

 

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.02 of the Credit Agreement.

 

SECTION 4.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Agent or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid.

 

SECTION 4.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Loan Party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Agent and the
other Guaranteed Parties and their respective permitted successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer by any Loan Party shall be void) except as expressly contemplated or
permitted by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

 

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

SECTION 4.05. Fees and Expenses; Indemnification. (a) The parties hereto agree
that the Agent and the Arranger shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 9.04 of the Credit Agreement.

 





 

6

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the Agent,
the Arranger and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, and related
reasonable and documented out of pocket expenses, including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnitee is a party thereto or whether initiated by
a third party or by a Loan Party or any Affiliate thereof; provided, however,
that (i) such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or wilful
misconduct of such Indemnitee and (ii) absent an actual or perceived conflict of
interest, the Guarantors shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (b) for all
Indemnitees and (iii) if an actual or perceived conflict of interest shall
exist, the Guarantors shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (b) for all
similarly situated Indemnitees. To the extent permitted by applicable law, no
Guarantor shall assert, and each Guarantor hereby waives any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of proceeds thereof.

 

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby. The provisions of this Section 4.05 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agent or any other
Guaranteed Party. All amounts due under this Section 4.05 shall be payable on
written demand therefor and shall bear interest, on and from the date of demand,
at the rate specified in Section 2.07(a)(i) of the Credit Agreement.

 

SECTION 4.06. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 4.07. Waivers; Amendment. (a) No failure or delay by the Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver hereof or thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.07, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Agent or any Lender may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

 





 

7

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.01 of the Credit Agreement.

 

SECTION 4.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.08.

 

SECTION 4.09. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 4.10. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 





 



8

 

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 4.12. Jurisdiction; Consent to Service of Process. (a) Each of the
Guarantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York state or federal court referred to in paragraph (a) of
this Section 4.12. Each of the Loan Parties hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

SECTION 4.13. Termination or Release. (a) This Agreement and the guarantees
provided hereby shall terminate when all the Obligations (other than contingent
obligations for indemnification and expense reimbursement) have been paid in
full in cash and the Lenders have no further commitment to lend under the Credit
Agreement.

 

(b) A Guarantor shall automatically be released from its obligations hereunder
upon (i) the consummation of any transaction permitted by the Credit Agreement
as a result of which such Guarantor ceases to be a Subsidiary or (ii) an event
that results in such Guarantor, for legitimate business reasons, ceasing to have
an obligation under Section 5.07(b) of the Credit Agreement to be a Guarantor.

 

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) above, the Agent shall promptly execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 4.13 shall be without recourse to or
representation or warranty by the Agent or any Guaranteed Party. Without
limiting the provisions of Section 4.05, the Borrower shall reimburse the Agent
upon demand for all reasonable and documented costs and out-of-pocket expenses,
including the reasonable and documented fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 4.13.

 





 

9

 

SECTION 4.14. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.07 of the Credit Agreement shall enter into
this Agreement as a Guarantor upon becoming such a Subsidiary. Upon execution
and delivery by the Agent and such Subsidiary of a Supplemental Guarantee in the
form of Exhibit A hereto, such Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

[Remainder of this page intentionally left blank]

 





 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  GREEN BRICK PARTNERS, INC.,           By               Name:     Title:

  

  each of the subsidiaries listed
on Schedule i hereto,           By               Name:     Title:

 

[Signature page to Guarantee Agreement with Green Brick Partners, Inc.] 

 





 

  

  CITIBANK, N.A., as Agent,         By               Name:     Title:

 

[Signature page to Guarantee Agreement with Green Brick Partners, Inc.]

 





 

  

Schedule I to the
Guarantee Agreement

 

GUARANTORS

 

1. BioFuel Energy, LLC

 

2. CB JENI Homes DFW LLC

 

3. JBGL Atlanta Development, LLC

 

4. JBGL Builder Finance LLC

 

5. JBGL Chateau, LLC

 

6. JBGL Exchange LLC

 

7. JBGL Hawthorne, LLC

 

8. JBGL Jamestown, LLC

 

9. JBGL Kittyhawk, LLC

 

10. JBGL Mustang LLC

 

11. Johns Creek 206, LLC

 

12. The Providence Group of Georgia, L.L.C.

 

13. TPG Homes at Jamestown, L.L.C.

 

14. TPG Homes at Three Bridges, L.L.C.

 

15. The Providence Group of Georgia Custom Homes, L.L.C.

 

16. CB Jeni Berkshire Place LLC

 

17. JBGL Ownership LLC

 





 

 

Exhibit A to the
Guarantee Agreement

 

SUPPLEMENTAL GUARANTEE NO. [●] (this “Supplement”) dated as of [●] to the
Guarantee Agreement dated as of December 15, 2015 (as amended, amended and
restated, supplemented and otherwise modified to date, the “Guarantee
Agreement”), among GREEN BRICK PARTNERS, INC., a Delaware corporation (the
“Borrower”), each Subsidiary of the Borrower from time to time party thereto
(each such Subsidiary individually a “Guarantor” and collectively, the
“Guarantors”) and CITIBANK N.A., as agent (in such capacity, the “Agent”) for
the Guaranteed Parties (as defined therein).

 

A.    Reference is made to the Credit Agreement dated as of December 15, 2015
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other institutional lenders from time to time party thereto
(the “Lenders”) and Citibank N.A., as agent for the Lenders (in such capacity,
the “Agent”).

 

B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guarantee
Agreement referred to therein, as applicable.

 

C.     The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Loans. Section 4.14 of the Guarantee Agreement
provides that additional Subsidiaries of the Borrower may become Guarantors
under the Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made.

 

Accordingly, the Agent and the New Subsidiary agree as follows:

 

SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guarantee
Agreement shall be deemed to include the New Subsidiary. The Guarantee Agreement
is hereby incorporated herein by reference.

 

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Guaranteed Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 





 

 A-2

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Capital Stock now owned by the New Subsidiary and (b) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary and
its jurisdiction of organization.

 

SECTION 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 9.02 of the Credit Agreement. All communications and notices
hereunder to the New Subsidiary shall be given to it in care of the Borrower as
provided in Section 9.02 of the Credit Agreement.

 

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
and documented out-of-pocket expenses in connection with this Supplement,
including the reasonable and documented fees, other charges and disbursements of
counsel for the Agent.

 

[Remainder of this page intentionally left blank]

 





 

 

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee Agreement as of the day and year first above
written.

 

  [NAME OF NEW SUBSIDIARY],         by                 Name: [●]       Title:  
[●]       Address: [●]       Legal Name: [●]       Jurisdiction of Formation:
[●]

  

  CITIBANK, N.A., as Agent,         by                 Name: [●]       Title:  
[●]

 

[Signature page to Supplemental Guarantee with Green Brick Partners, Inc.] 

 





 

 

 

EXHIBIT G – [RESERVED]

 





 

 

EXHIBIT H - FORM OF
NEW LENDER SUPPLEMENT

 

Form of New Lender Supplement

 

Reference is made to the Credit Agreement, dated as of December 15, 2015 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among GREEN BRICK
PARTNERS, INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders from time to time party thereto,
and CITIBANK, N.A., as agent.

 

Upon execution and delivery of this New Lender Supplement by the parties hereto
as provided in Section 2.21 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
attached hereto and shall be bound by the obligations in the Credit Agreement as
a Lender and entitled to the benefits of the Credit Agreement, effective as of
the Increased Facility Closing Date.

 

THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

This New Lender Supplement may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

[Signature page follows.]

  



 

 

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of this[    ] day of [         , 201   ].

 

      Name of Lender             by                 Name:       Title:

  

Accepted and agreed:     GREEN BRICK PARTNERS, INC.,       by                
Name:       Title:  

  

CITIBANK, N.A.,
as Agent,         by                 Name:       Title:  

 





 

 

ATTACHMENT 1
TO EXHIBIT H

 

Commitment and Notice Address

 



1. Name of Lender:     Notice Address:                             Attention:  
  Telephone:     Facsimile:         2. Commitment:  

 





 

 

EXHIBIT I-1

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 15, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Green Brick Partners, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Credit Advance(s) (as well as any Note(s) evidencing such
Revolving Credit Advance(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]     By:       Name:     Title:          



Date: ________ __, 20[  ]

 





 

 

EXHIBIT I-2

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 15, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Green Brick Partners, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]     By:       Name:     Title:          

Date: ________ __, 20[  ]

 





 

 

EXHIBIT I-3

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 15, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Green Brick Partners, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]     By:       Name:     Title:          

Date: ________ __, 20[  ]

 





 

 

EXHIBIT I-4

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 15, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Green Brick Partners, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Credit Advance(s) (as well as any Note(s) evidencing such Revolving
Credit Advance(s)) in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
Revolving Credit Advance(s) (as well as any Note(s) evidencing such Revolving
Credit Advance(s)), (iii) with respect to the extension of credit pursuant to
this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]     By:       Name:     Title:          



Date: ________ __, 20[  ]

 

 



